Exhibit 10.2

EXECUTION VERSION

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this “Security
Agreement”) is entered into as of August 19, 2015 by and among Party City
Holdings Inc., a Delaware corporation (“Party City Holdings” or the “Company”),
Party City Corporation, a Delaware corporation (“Party City” or the “Subsidiary
Borrower”; the Subsidiary Borrower, together with the Company, each a “Borrower”
and collectively the “Borrowers”), PC Intermediate Holdings, Inc., a Delaware
corporation (“Holdings”), the Subsidiary Parties (as defined below) from time to
time party hereto (the foregoing, collectively, the “Loan Parties”) and Deutsche
Bank AG New York Branch (“DBNY”), in its capacity as administrative agent and
collateral agent for the lenders party to the Term Loan Credit Agreement
referred to below (in such capacity, the “Agent”).

PRELIMINARY STATEMENT

The Loan Parties, the Agent, Term Loan Lenders and others are entering into a
Term Loan Credit Agreement dated as of the date hereof (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement”). The Grantors are entering into this Security
Agreement in order to induce the Term Loan Lenders to enter into and extend
credit to the Borrowers under the Term Loan Credit Agreement and to secure the
Secured Obligations, including in the case of each Grantor that is a Loan
Guarantor, its obligations under the Loan Guaranty.

ACCORDINGLY, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Terms Defined in Term Loan Credit Agreement. All capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Term Loan Credit Agreement.

Section 1.02. Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Security Agreement or the Term Loan Credit Agreement
are used herein as defined in Articles 8 or 9 of the UCC.

Section 1.03. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the preamble and Preliminary
Statement above, the following terms shall have the following meanings:

“Account” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Blocked Account” shall mean any Deposit Account constituting Collateral that is
designated as a “Blocked Account” pursuant to the ABL Credit Agreement.



--------------------------------------------------------------------------------

“Blocked Account Agreement” shall have the meaning assigned to such term in the
ABL Credit Agreement.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article 2.

“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.

“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including, without limitation, any Hedge Agreements,
licensing agreements and any partnership agreements, joint venture agreements
and limited liability company agreements).

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) all United States copyrights,
rights and interests in copyrights, works protectable by copyright whether
published or unpublished, copyright registrations, and copyright applications;
(b) all renewals of any of the foregoing; (c) all income, royalties, damages,
and payments now or hereafter due and/or payable under any of the foregoing,
including, without limitation, damages or payments for past or future
infringements for any of the foregoing; (d) the right to sue for past, present,
and future infringements of any of the foregoing; and (e) all domestic rights
corresponding to any of the foregoing.

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

“Discharge of the ABL Obligations” shall have the meaning assigned to “Discharge
of ABL Obligations” under the Intercreditor Agreement.

“Document” shall have the meaning set forth in Article 9 of the UCC.

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

“Electronic Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Excluded Collateral” shall have the meaning set forth in Article 2.

 

2



--------------------------------------------------------------------------------

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixture” shall have the meaning set forth in Article 9 of the UCC.

“General Intangible” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Grantors” means Holdings, each Borrower and each of the Subsidiary Parties.

“Instrument” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Right” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its owned (1) Patents, (2) Copyrights, (3) Trademarks,
(4) Trade Secrets or (5) Software, (b) all income, royalties, damages, claims,
and payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future breaches
thereof, and (c) all rights to sue for past, present, and future breaches
thereof.

“Money” shall have the meaning set forth in Article 1 of the UCC.

“Patents” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all United States patents and patent
applications; (b) all inventions and improvements described and claimed therein;
(c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all domestic rights corresponding to any of the
foregoing.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit A completed and supplemented with the schedules and attachments
contemplated thereby, or any other form approved by Agent, and duly executed by
a Responsible Officer of the Company.

“Perfection Certificate Supplement” means a supplement substantially in the form
of Exhibit B, or any other form approved by the Agent, and duly executed by a
Responsible Officer of the Company.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any Governmental Authority or agency.

 

3



--------------------------------------------------------------------------------

“Pledged Collateral” means all Pledged Stock, including all stock certificates,
options or rights of any nature whatsoever in respect of the Pledged Stock that
may be issued or granted to, or held by, such Grantor while this Security
Agreement is in effect, all Instruments, Securities and other Investment
Property owned by any Grantor, whether or not physically delivered to the Agent
pursuant to this Security Agreement, whether now owned or hereafter acquired by
such Grantor and any and all Proceeds thereof, excluding any items specifically
excluded from the definition of Collateral.

“Pledged Stock” means, with respect to any Grantor, the shares of Capital Stock
set forth in the Perfection Certificate as held by such Grantor, together with
any other shares of Capital Stock required to be pledged by such Grantor
pursuant to Section 5.12 of the Term Loan Credit Agreement; provided that
Pledged Stock shall not include any Excluded Collateral.

“Proceeds” shall have the meaning assigned in Article 9 of the UCC and, in any
event, shall also include, but not be limited to, (i) any and all proceeds of
any insurance, indemnity, warranty or guaranty payable to the Agent or any
Grantor from time to time with respect to any of the Collateral, (ii) any and
all payments (in any form whatsoever) made or due and payable to any Grantor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of Governmental
Authority), (iii) any and all Stock Rights and (iv) any and all other amounts
from time to time paid or payable under or in connection with any of the
Collateral.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money that are General
Intangibles or that are otherwise included as Collateral, excluding any items
specifically excluded from the definition of Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Parties” means (a) the Term Loan Lenders, (b) the Agent, (c) each
counterparty to any Hedge Agreement with a Loan Party the obligations under
which constitute Secured Hedging Obligations, (d) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (e) the successors and permitted assigns of each of the foregoing.

“Software” shall mean computer programs, source code, object code and supporting
documentation including “software” as such term is defined in Article 9 of the
UCC, as well as computer programs that may be construed as included in the
definition of Goods.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Capital Stock constituting Collateral, any right to receive any
Capital Stock constituting Collateral and any right to receive earnings, in
which such Grantor now has or hereafter acquires any right, issued by an issuer
of such Capital Stock.

 

4



--------------------------------------------------------------------------------

“Subsidiary Parties” means (a) the Subsidiaries identified on Exhibit C hereto
and (b) each other Domestic Subsidiary that becomes a party to this Security
Agreement as a Subsidiary Party after the date hereof, in accordance with
Section 7.12 herein and Section 5.12 of the Term Loan Credit Agreement.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in Article 9 of the UCC.

“Term Loan Lenders” means the “Lenders” under and as defined in the Term Loan
Credit Agreement.

“Term Loan Security Documents” shall have the meaning set forth in the
Intercreditor Agreement.

“Term Proceeds Account” has the meaning set forth in the Term Loan Credit
Agreement.

“Trade Secrets” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to the following: (a) United States trade secrets or
other confidential and proprietary information, including unpatented inventions,
invention disclosures, engineering or other data, information, production
procedures, know-how, financial data, customer lists, supplier lists, business
and marketing plans, processes, schematics, algorithms, techniques, analyses,
proposals, source code, and data collections; (b) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims and payments for past and future
infringements thereof; (c) all rights to sue for past, present and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (d) all rights corresponding to any
of the foregoing.

“Trademarks” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) United States all trademarks
(including service marks), trade names, trade dress, and logos, slogans and
other indicia of origin and the registrations and applications for registration
thereof and the goodwill of the business symbolized by the foregoing; (b) all
renewals of the foregoing; (c) all income, royalties, damages, and payments now
or hereafter due or payable with respect thereto, including, without limitation,
damages, claims, and payments for past and future infringements thereof; (d) all
rights to sue for past, present, and future infringements of the foregoing,
including the right to settle suits involving claims and demands for royalties
owing; and (e) all domestic rights corresponding to any of the foregoing.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests
hereunder.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

GRANT OF SECURITY INTEREST

Section 2.01. Grant of Security Interest. (a) As security for the prompt and
complete payment or performance, as the case may be, in full of the Secured
Obligations, each Grantor hereby pledges, collaterally assigns, mortgages,
transfers and grants to the Agent, its successors and permitted assigns, on
behalf of and for the ratable benefit of the Secured Parties, a continuing
security interest in all of its right, title and interest in, to and under all
personal property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of such Grantor, and regardless of
where located (all of which are collectively referred to as the “Collateral”),
including:

(i) all Accounts;

(ii) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

(iii) all Copyrights, Patents, Trademarks and Trade Secrets;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property;

(xii) all Money, cash and cash equivalents;

(xiii) all letters of credit and Letter-of-Credit Rights;

(xiv) all Deposit Accounts, Securities Accounts, Commodities Accounts and all
other demand, deposit, time, savings, cash management, passbook and similar
accounts maintained by such Grantor with any bank or other financial institution
and all monies, securities, Instruments and other investments deposited or
required to be deposited in any of the foregoing;

(xv) the Term Proceeds Account, and all cash, Money, securities and other
investments deposited therein;

(xvi) all Security Entitlements in any or all of the foregoing;

 

6



--------------------------------------------------------------------------------

(xvii) all Commercial Tort Claims;

(xviii) all Permits;

(xix) all Software and all recorded data of any kind or nature, regardless of
the medium of recording;

(xx) all Domain Names;

(xxi) all Contracts, together with all Contract Rights arising thereunder;

(xxii) all Licenses;

(xxiii) all other personal property not otherwise described in clauses
(i) through (xxii) above, in each case now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest;

(xxiv) all Supporting Obligations; and

(xxv) all accessions to, substitutions and replacements for, Proceeds and
products of the foregoing, together with all books and records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records related thereto and any General Intangibles at any time evidencing
or relating to any of the foregoing and all collateral security and guarantees
given by any Person with respect to any of the foregoing.

(b) Notwithstanding the foregoing, the term “Collateral” (and any component
definition thereof) shall not include:

(i) any General Intangibles or other rights arising under any contracts,
instruments, leases, licenses, agreements or other documents as to which the
grant of a security interest would (i) constitute a violation of a restriction
in favor of a third party on such grant or result in the abandonment,
invalidation or unenforceability of any right of such Grantor, unless and until
any required consents shall have been obtained, or (ii) result in a breach,
termination or default under such contract, instrument, lease, license,
agreement or other document (including pursuant to any “change of control” or
similar provision); provided, however, such Collateral shall only be excluded,
in each case under clauses (i) and (ii) above, to the extent such violation or
right to terminate would not be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law or principles or equity;
and provided, further, that such Collateral shall not be excluded, and such
security interest shall attach immediately at such time as the condition causing
such violation or right to terminate shall no longer exist and to the extent
severable, shall attach immediately to, any portion of such General Intangible
that does not result in any of the consequences specified in clauses (i) or
(ii) above,

 

7



--------------------------------------------------------------------------------

(ii) the equity interests (as determined for U.S. federal income tax purposes)
of any Foreign Subsidiary, FSHCO Subsidiary or Disregarded Domestic Subsidiary
of such Grantor, other than 65% of the equity interests (as determined for U.S.
federal income tax purposes) of any Foreign Subsidiary, FSHCO Subsidiary or
Disregarded Domestic Subsidiary of any Grantor, as applicable,

(iii) the Capital Stock of any Immaterial Subsidiary (except to the extent the
security interest therein can be perfected by the filing of a Form UCC-1
financing statement), Captive Insurance Subsidiary, Unrestricted Subsidiary or
not-for-profit Subsidiary or any special purpose entity used for securitization
facilities,

(iv) any intent-to-use (or similar) Trademark applications prior to the filing
of a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to
the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein may impair the validity or enforceability
of such intent-to-use Trademark applications under applicable law,

(v) any asset or property, the granting of a security interest in which would
(A) require any governmental consent, approval, license or authorization, (B) be
prohibited by enforceable anti-assignment provisions of applicable law, except,
in the case of this clause (B), to the extent such prohibition would be rendered
ineffective under the UCC or other applicable law notwithstanding such
prohibition, or (C) result in materially adverse tax consequences to any Grantor
as reasonably determined by the Borrower Agent with notice to the Agent,

(vi) any leasehold Real Estate Asset and any owned Real Estate Asset that is not
a Material Real Estate Asset,

(vii) any interests in partnerships, joint ventures and non-Wholly-Owned
Subsidiaries which cannot be pledged without the consent of one or more third
parties other than either Borrower or any of its Subsidiaries (after giving
effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law or principles or equity),

(viii) any Margin Stock,

(ix) any asset specifically requiring perfection through a control agreement or
other control arrangements other than (A) in respect of Pledged Collateral to
the extent required by Section 4.03 below and (B) to the extent required
pursuant to Section 2.21 of the ABL Credit Agreement,

(x) Commercial Tort Claims individually with a value (as reasonably estimated by
the Company) of less than $3,000,000,

(xi) vehicles and other assets subject to certificates of title,

 

8



--------------------------------------------------------------------------------

(xii) Letter of Credit Rights to the extent that a security interest therein
cannot be perfected by filing a UCC financing statement, and

(xiii) any specifically identified asset with respect to which the Agent and the
Company shall have reasonably determined that the cost, burden, difficulty or
consequence of obtaining or perfecting a security interest therein outweighs the
fair market value thereof and the benefit of a security interest to the Secured
Parties afforded thereby (all of the items referred to in clauses (i) through
(xiii) hereof, collectively, the “Excluded Collateral”).

Notwithstanding anything to the contrary contained herein, immediately upon the
ineffectiveness, lapse or termination of any restriction or condition set forth
in the preceding paragraph, the Collateral shall include, and the Borrowers
shall be deemed to have granted a security in, all such rights and interests or
other assets, as the case may be, as if such provision had never been in effect.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Grantors, jointly and severally, represent and warrant to the Agent, as of
the Closing Date, for the benefit of the Secured Parties, that:

Section 3.01. Title, Perfection and Priority; Filing Collateral. This Security
Agreement is effective to create a legal, valid and enforceable Lien on and
security interest in the Collateral in which a security interest may be
perfected by filing a financing statement under the UCC in favor of the Agent
for the ratable benefit of the Secured Parties, subject, as to enforceability,
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity and principles of good faith and
dealing, and when appropriate financing statements have been filed with the
Secretary of State of the state of organization of such Grantor against such
Grantor, the Agent will have a fully perfected First Priority Lien on such
Collateral.

Section 3.02. Type, Jurisdiction of Organization and Identification Numbers. As
of the Closing Date, the type of entity of each Grantor, its jurisdiction of
organization and its Federal Taxpayer Identification Number, if any, are
accurately set forth on Schedule 1(a) to the Perfection Certificate.

Section 3.03. Principal Location. As of the Closing Date, the address of each
Grantor’s chief executive office is accurately disclosed on Schedule 2(a) to the
Perfection Certificate.

Section 3.04. Collateral Locations. Each location where material Collateral
consisting of Inventory or Equipment is located as of the Closing Date (except
for Collateral in transit) is accurately listed on Schedules 2(c) and 2(d) of
the Perfection Certificate. All of said locations are owned by a Grantor except
for locations (a) that are leased by a Grantor as lessee and designated as such
on Schedule 2(d) of the Perfection Certificate and (b) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment as
designated on Schedule 2(d) of the Perfection Certificate.

 

9



--------------------------------------------------------------------------------

Section 3.05. Bailees, Warehousemen, Etc. The Perfection Certificate accurately
sets forth a list, as of the Closing Date, of each bailee, warehouseman and
other third party in possession or control of any material Inventory of any
Grantor (except for any such Collateral in transit).

Section 3.06. Exact Names. As of the Closing Date, the name in which each
Grantor has executed this Security Agreement and each other Loan Document to
which such Grantor is a party is the exact legal name of such Grantor as it
appears in such Grantor’s Organizational Documents, as filed with the Secretary
of State of such Grantor’s jurisdiction of organization.

Section 3.07. Letter-of-Credit Rights and Tangible Chattel Paper. As of the
Closing Date, Schedule 8 to the Perfection Certificate lists all
Letter-of-Credit Rights with value in excess of $3,000,000 and Schedule 4 to the
Perfection Certificate lists all Tangible Chattel Paper with value in excess of
$3,000,000 of each Grantor.

Section 3.08. Accounts and Chattel Paper. The names of the obligors, amounts
owing, due dates and other material information with respect to each Grantor’s
Accounts and Chattel Paper that are Collateral are correctly stated in all
material respects in the records of such Grantor relating thereto and, to the
extent they have been created, in all invoices, to the extent that such records
and invoices are required to be furnished to the Agent by such Grantor from time
to time.

Section 3.09. Intellectual Property. (a) As of the Closing Date, no Grantor has
any exclusive ownership interest in, or title to, any material registered
Patent, Trademark or Copyright except as set forth in Schedules 5(a) or 5(b) to
the Perfection Certificate. Upon filing of appropriate financing statements with
the Secretary of State of the state of organization of such Grantor and the
filing of this Security Agreement or a fully executed short form agreement in
form and substance reasonably satisfactory to the Agent (each such filing, an
“IP Filing”) with the United States Copyright Office or the United States Patent
and Trademark Office, as applicable, the Agent shall have a fully perfected
First Priority Lien on the Collateral constituting Patents, Trademarks and
Copyrights under the UCC and the laws of the United States for the ratable
benefit of the Secured Parties to the extent a security interest in such
Collateral constituting Patents, Trademarks and Copyrights can be perfected by
the filing of the financing statements under the Secretary of State of the state
of organization of such Grantor and/or the filing of the IP Filings with the
United States Copyright Office or United States Patent and Trademark Office, as
applicable, and such perfected security interests shall be enforceable as such
as against any and all creditors of and purchasers from the Grantors, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity and principles of good faith and
dealing.

(b) Each Grantor represents and warrants that it has good and marketable title
to or a valid license or right to use, all Patents, Trademarks, Copyrights and
Trade Secrets necessary for the present conduct of its business, without, to the
knowledge of the Borrower Agent and its Subsidiaries, any infringement, misuse,
misappropriation, or violation, individually or in the aggregate, of the rights
of others, and free from any burdensome restrictions on the present conduct of
its business, except where such failure to own or license or where such
infringement, misuse, misappropriation or violation or restrictions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) Each Grantor represents and warrants that such Grantor is not aware of any
third-party claim (i) that any of its owned Patent, Trademark or Copyright
registrations or applications is invalid or unenforceable, or (ii) challenging
Grantor’s rights to such registrations and applications, and no Grantor is aware
of any basis for such claims, other than, in each case, to the extent any such
third-party claims would not reasonably be expected to have a Material Adverse
Effect.

 

10



--------------------------------------------------------------------------------

Section 3.10. [Reserved.]

Section 3.11. Pledged Collateral. As of the Closing Date, Schedules 3 and 4 of
the Perfection Certificate set forth a complete and accurate list of all of
promissory notes, Instruments (other than checks to be deposited in the ordinary
course of business) and Tangible Chattel Paper, in each case exceeding
$3,000,000, held by any Grantor and all Pledged Stock of each Grantor, together
with the percentage of the total issued and outstanding Capital Stock of the
issuer thereof represented thereby. Each Grantor further represents and warrants
that (i) all Pledged Stock has been (to the extent such concepts are relevant
with respect to such Pledged Collateral) duly authorized and validly issued by
the issuer thereof and are fully paid and non-assessable, (ii) with respect to
any certificates delivered to the Agent (or its bailee) representing Capital
Stock, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Agent so that the Agent (or
its bailee) may take steps to perfect its security interest therein as a General
Intangible and (iii) it has complied with the procedures set forth in
Section 4.03 hereof with respect to all Pledged Collateral.

Section 3.12. Commercial Tort Claims. As of the Closing Date, no Grantor holds
any Commercial Tort Claims having a value in excess of $3,000,000, except as
indicated on Schedule 6 to the Perfection Certificate.

Section 3.13. Perfection Certificate. The Perfection Certificate and each
Perfection Certificate Supplement has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects as of the Closing Date or, in the case of each Perfection Certificate
Supplement, as of the date of delivery thereof.

Section 3.14. Deposit Accounts. As of the Closing Date, all Deposit Accounts
maintained by each Grantor are described in Exhibit G, which description
includes for each such account the name of the Grantor maintaining such account,
the name of the financial institution at which such account is maintained and
the account number of such account.

Section 3.15. Certain Significant Transactions. During the four-month period
preceding the date of this Security Agreement, no Person shall have merged or
consolidated with or into any Grantor, and no Person shall have liquidated into,
or transferred all or substantially all of its assets to, any Grantor, in each
case except as described in Schedule 1(d) of the Perfection Certificate.

 

11



--------------------------------------------------------------------------------

Section 3.16. Recourse. This Security Agreement is made with full recourse to
each Grantor and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of such Grantor contained herein, in the
Loan Documents and otherwise in writing in connection herewith and therewith.

ARTICLE 4

COVENANTS

From the date hereof, and thereafter until the Termination Date, each Grantor
agrees that:

Section 4.01. General.

(a) [Reserved.]

(b) Authorization to File Financing Statements; Ratification. Each Grantor
hereby authorizes the Agent to file, and, if requested, agrees to execute and
deliver to the Agent, all financing statements, in form appropriate for filing
under the UCC of the relevant jurisdiction, and other documents and take such
other actions as may from time to time be necessary and reasonably requested by
the Agent in order to establish and maintain a First Priority, valid,
enforceable (subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and to general principles of equity and
principles of good faith and dealing) and perfected security interest in and,
with respect to Pledged Collateral to the extent required under Section 4.03,
Control of, the Collateral. Each Grantor shall pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral in accordance
with Section 9.03(a) of the Term Loan Credit Agreement. Any financing statement
filed by the Agent may be filed in any filing office in any applicable UCC
jurisdiction and may (i) be filed without the signature of such Grantor where
permitted by law, (ii) indicate the Collateral (A) as all assets of the
applicable Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of such jurisdiction, or (B) by any other description which
reasonably approximates the description contained in this Security Agreement,
and (iii) contain any other information required by part 5 of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment, including (A) whether the Grantor is an organization and the type
of organization of such Grantor and (B) in the case of a financing statement
filed as a fixture filing, a sufficient description of real property to which
the Collateral relates. Each Grantor also agrees to furnish any such information
to the Agent promptly upon request.

(c) Further Assurances. Each Grantor agrees, at its own expense, to take any and
all actions commercially reasonably necessary to defend title to the Collateral
against all Persons (other than Persons holding Permitted Liens on such
Collateral that have priority over the Agent’s Lien) and to defend the security
interest of the Agent in the Collateral and the priority thereof against any
Lien that is not a Permitted Lien; provided that, nothing in this Security
Agreement shall prevent any Grantor from discontinuing the operation or
maintenance of any of its assets or properties if such discontinuance is
(x) determined by such Grantor to be desirable in the conduct of its business
and (y) permitted by the Term Loan Credit Agreement.

 

12



--------------------------------------------------------------------------------

(d) [Reserved.]

(e) [Reserved.]

(f) [Reserved.]

(g) Change of Name, Etc. Each Grantor agrees to furnish to the Agent prompt, but
in any event within 45 calendar days (or such longer period as the Agent may
agree in its reasonable discretion), written notice of any change in: (i) such
Grantor’s legal name; (ii) such Grantor’s identity or corporate structure,
(iii) such Grantor’s jurisdiction of incorporation or formation or (iv) such
Grantor’s Federal Taxpayer Identification Number and, in each case, shall
promptly make all filings required under the UCC or other applicable law and
take all other actions reasonably requested by the Agent and deemed by the Agent
to be necessary or reasonable and appropriate to ensure that the Agent shall
continue at all times following such change to have a valid, legal, enforceable
(subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and dealing) and perfected First Priority Lien in such Collateral
for its benefit and the benefit of the other Secured Parties.

Section 4.02. [Reserved.]

Section 4.03. Pledged Collateral.

(a) Delivery of Certificated Securities, Tangible Chattel Paper, Instruments and
Documents. Each Grantor will, subject to the Intercreditor Agreement, (a) on the
Closing Date, deliver to the Agent for the benefit of the Secured Parties the
originals of all (x) certificated Securities and (y) Tangible Chattel Paper and
Instruments, in each case under this clause (y), having an outstanding balance
in excess of $3,000,000, in each case, constituting Collateral owned by such
Grantor as of the Closing Date, accompanied by undated instruments of transfer
or assignment duly executed in blank, (b) after the Closing Date, hold in trust
for the Agent upon receipt and, on or prior to the later to occur of (i) 30 days
following the date of such receipt and (ii) the earlier of the date of the
required delivery of the next Compliance Certificate following such receipt and
the date which is 45 days after the end of the most recently ended Fiscal
Quarter (or such later date as may be acceptable to the Agent in its reasonable
discretion), deliver to the Agent for the benefit of the Secured Parties
(x) certificated Securities and (y) Tangible Chattel Paper and Instruments, in
each cause under this clause (y), having an outstanding balance in excess of
$3,000,000, in each case, constituting Collateral received after the date
hereof, accompanied by undated instruments of transfer or assignment duly
executed in blank and (c) upon the occurrence and during the continuance of an
Event of Default and upon the Agent’s request, deliver to the Agent, and
thereafter hold in trust for the Agent upon receipt and promptly deliver to the
Agent any other Document evidencing or constituting Collateral.

 

13



--------------------------------------------------------------------------------

(b) Uncertificated Securities and Pledged Collateral. With respect to (i) any
uncertificated Pledged Stock or any Pledged Collateral held by a Clearing
Corporation, Securities Intermediary or other financial intermediary of any
kind, at the Agent’s request, the relevant Grantor shall execute and deliver,
and shall cause any such issuer or intermediary to execute and deliver, an
agreement among such Grantor, the Agent and such issuer or intermediary in form
and substance reasonably satisfactory to the Agent which provides, among other
things, for the issuer’s or intermediary’s agreement that it will comply with
such entitlement orders, and apply any value distributed on account of any
Pledged Collateral, as directed by the Agent without further consent by such
Grantor and (ii) any partnership interest or limited liability company interest
of any Grantor (other than Excluded Collateral and a partnership interest or
limited liability company interest held by a Clearing Corporation, Securities
Intermediary or other financial intermediary of any kind) which is not
represented by a certificate and/or which is not a Security for purposes of the
UCC, such Grantor shall not permit any issuer of such partnership interests or
limited liability company interests to (A) enter into any agreement with
any Person, other than the Agent and the ABL Agent, whereby such issuer
effectively delivers “control” of such partnership interests or limited
liability company interests (as applicable) under the UCC to such Person, or
(B) allow such partnership interests or limited liability company interests (as
applicable) to become Securities unless such Grantor complies with the
procedures set forth in Sections 4.03(a) or 4.03(b)(i), as applicable.

(c) Registration in Nominee Name; Denominations. Subject to the terms of the
Intercreditor Agreement, the Agent, on behalf of the Secured Parties, shall hold
certificated Pledged Collateral required to be delivered to the Agent under
clause (a) above in the name of the applicable Grantor, endorsed or assigned in
blank or in favor of the Agent, but following the occurrence and during the
continuance of an Event of Default and upon three Business Days’ written notice
to the Company, the Agent shall have the right (in its sole and absolute
discretion) to hold the Pledged Collateral in its own name as pledgee, or in the
name of its nominee (as pledgee or as sub-agent). Subject to the terms of the
Intercreditor Agreement, following the occurrence and during the continuance of
an Event of Default, the Agent shall at all times have the right to exchange the
certificates representing Pledged Collateral for certificates of smaller or
larger denominations for any purpose consistent with this Security Agreement.

(d) Exercise of Rights in Pledged Collateral. Subject, in each case, to the
Intercreditor Agreement,

(i) without in any way limiting the foregoing and subject to clause (ii) below,
each Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not inconsistent with this
Security Agreement, the Term Loan Credit Agreement or any other Loan Document;

(ii) each Grantor will permit the Agent or its nominee at any time after the
occurrence and during the continuance of an Event of Default and upon three
Business Days’ prior written notice from the Agent to the Grantors stating its

 

14



--------------------------------------------------------------------------------

intent to exercise remedies under this Section 4.03(d)(ii), to exercise all
voting rights or other rights relating to Pledged Collateral, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Capital Stock or Investment Property constituting Pledged
Collateral as if it were the absolute owner thereof, in each case in accordance
with the terms of the Term Loan Credit Agreement, the other Loan Documents and
applicable law; and

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral; provided that any non-cash dividends or other
distributions that would constitute Pledged Collateral, whether resulting from a
subdivision, combination or reclassification of the outstanding Capital Stock of
the issuer of any Pledged Collateral or received in exchange for Pledged
Collateral or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall, to the extent constituting
Collateral, be and become part of the Pledged Collateral, and, if received by
any Grantor, shall be delivered to the Agent as and to the extent required by
clause (a) above. So long as no Event of Default has occurred and is continuing,
the Agent shall promptly deliver to each Grantor (without recourse and without
any representation or warranty) any Pledged Collateral in its possession if
requested to be delivered to the issuer thereof in connection with any
redemption or exchange of such Pledged Collateral permitted by the Term Loan
Credit Agreement.

Section 4.04. Intellectual Property. (a) Upon the occurrence and during the
continuance of an Event of Default and upon the written request of the Agent,
each Grantor will use its commercially reasonable efforts to obtain all consents
and approvals necessary or appropriate for the assignment to or for the benefit
of the Agent of any License held by such Grantor to enable the Agent to enforce
the security interests granted hereunder. To the extent required pursuant to any
License pursuant to which a Grantor is the licensee, each Grantor party to such
License shall deliver to the licensor thereunder any notice of the grant of
security interest hereunder or such other notices required to be delivered
thereunder in order to permit the security interest created or permitted to be
created hereunder pursuant to the terms of such License.

(b) Each Grantor shall notify the Agent promptly, but in any event within 45
calendar days (or such longer period as the Agent may agree in its reasonable
discretion), if it knows or reasonably expects that any application or
registration of any Patent, Trademark, Domain Name, or Copyright (now or
hereafter existing) may become abandoned or dedicated to the public, or of any
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) abandoning
such Grantor’s ownership of any such Patent, Trademark or Copyright, its right
to register the same, or to keep and maintain the same, except, in each case,
for dispositions permitted under the Term Loan Credit Agreement or where such
occurrences individually or in the aggregate, could not result in a Material
Adverse Effect on the business of such Grantor.

 

15



--------------------------------------------------------------------------------

(c) In the event that a Grantor files an application for the registration of any
material Patent, Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency, it shall, on or prior to the later to occur of (i) 30 days following the
date of such filing and (ii) the earlier of the date of the required delivery of
the next Compliance Certificate following such filing and the date that is 45
days after the end of the most recently ended Fiscal Quarter (or such later date
as may be acceptable to the Agent in its reasonable discretion), provide the
Agent with written notice thereof, and, upon request of the Agent, such Grantor
shall execute and deliver any and all security agreements or other instruments
as the Agent may reasonably request to evidence the Agent’s security interest in
such Patent, Trademark or Copyright, and the General Intangibles of such Grantor
relating thereto or represented thereby.

(d) Each Grantor shall take all actions necessary or reasonably requested by the
Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of the Patents,
Trademarks, Domain Names and Copyrights (now or hereafter existing) where
failure to do so could reasonably be expected to result in a Material Adverse
Effect on the business of the Grantors, taken as a whole, or except as otherwise
permitted under the Term Loan Credit Agreement, including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability
and, if consistent with good business judgment, to initiate opposition and
interference and cancellation proceedings against third parties.

(e) Each Grantor shall promptly, but in any event within 45 calendar days (or
such longer period as the Agent may agree in its reasonable discretion), notify
the Agent of any material infringement or misappropriation of such Grantor’s
Patents, Trademarks, Copyrights or Trade Secrets of which it becomes aware and
shall, if consistent with good business judgment, promptly sue for infringement,
misappropriation or dilution of such Patent, Trademark or Copyright and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as are reasonable and appropriate under the
circumstances to protect such Patent, Trademark, Copyright or Trade Secret,
except where such infringement, misappropriation or dilution could not
reasonably be expected to cause a Material Adverse Effect.

Section 4.05. Commercial Tort Claims. After the Closing Date, on or prior to the
later to occur of (i) 30 days following the date of such acquisition and
(ii) the earlier of the date of the required delivery of the next Compliance
Certificate following such acquisition and the date which is 45 days after the
end of the most recently ended Fiscal Quarter (or such later date as may be
acceptable to the Agent in its reasonable discretion), each Grantor shall notify
the Agent of any Commercial Tort Claim having a value in excess of $3,000,000
(as reasonably estimated by the Company) acquired by it, together with a written
update to Schedule 6 of the Perfection Certificate describing the details
thereof, and such Commercial Tort Claims and all Proceeds thereof shall
automatically be subject to a First Priority security interest in favor of the
Agent (for the benefit of the Secured Parties), all upon the terms of this
Security Agreement.

Section 4.06. Letter-of-Credit Rights. Subject to the Intercreditor Agreement,
if any Grantor is or becomes the beneficiary of a letter of credit having a face
amount in excess of

 

16



--------------------------------------------------------------------------------

$3,000,000, such Grantor shall, on or prior to the later to occur of (i) 30 days
following the date of such acquisition and (ii) the earlier of the date of the
required delivery of the next Compliance Certificate following such acquisition
and the date which is 45 days after the end of the most recently ended Fiscal
Quarter (or such later date as may be acceptable to the Agent in its reasonable
discretion), notify the Agent thereof.

Section 4.07. [Reserved.]

Section 4.08. Insurance. All insurance policies with respect to the Collateral
shall name the Agent (on behalf of the Secured Parties) as an additional insured
or as loss payee, as applicable, and, in the case of casualty insurance policies
(including any business interruption policies), shall contain loss payable
clauses or endorsements in form and substance reasonably satisfactory to the
Agent. Subject to the Intercreditor Agreement and except to the extent otherwise
permitted to be retained by such Grantor or applied by such Grantor pursuant to
the terms of the Loan Documents, the Agent shall, at the time any proceeds of
any insurance are distributed to the Secured Parties, apply such proceeds in
accordance with Section 5.04 hereof. Each Grantor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of such Grantor to pay the Secured Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Grantor.

Section 4.09. Collateral Access Agreements. Each Grantor shall use commercially
reasonable efforts to obtain a collateral access agreement (“Collateral Access
Agreement”) in substantially the form of Exhibit D or E, as applicable, from the
lessor of each of its leased properties (other than stores) and the bailee,
warehouseman or other third party with respect to any warehouse or other
location, in each case where Inventory having a value in excess of $1,000,000 is
stored or located (other than with respect to locations where Inventory is
stored or located on a temporary basis (not to exceed 60 days) in connection
with docking and stevedoring services related to such Inventory).

Section 4.10. Grantors Remain Liable Under Contracts. Each Grantor (rather than
the Agent or any Secured Party) shall remain liable (as between itself and any
relevant counterparty) to observe and perform all the conditions and obligations
to be observed and performed by it under each Contract relating to the
Collateral, all in accordance with the terms and conditions thereof. Neither the
Agent nor any other Secured Party shall have any obligation or liability under
any Contract by reason of or arising out of this Security Agreement or the
receipt by the Agent or any other Secured Party of any payment relating to such
Contract pursuant hereto, nor shall the Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or sufficiency of any performance or to collect the payment of any
amounts which may have been assigned to them or to which they may be entitled at
any time or times.

Section 4.11. Grantors Remain Liable Under Accounts. Anything herein to the
contrary notwithstanding, the Grantors shall remain liable under each of the
Accounts to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to such Accounts. Neither the Agent

 

17



--------------------------------------------------------------------------------

nor any other Secured Party shall have any obligation or liability under any
Account (or any agreement giving rise thereto) by reason of or arising out of
this Security Agreement or the receipt by the Agent or any other Secured Party
of any payment relating to such Account pursuant hereto, nor shall the Agent or
any other Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

Section 4.12. Blocked Account Agreements. No Grantor maintains, or at any time
after the date of this Security Agreement shall establish or maintain, any
Blocked Account, except for such accounts maintained with a bank (as defined in
Section 9-102 of the UCC) whose jurisdiction (determined in accordance with
Section 9-304 of the UCC) is within a state of the United States. For each
Blocked Account, whether maintained as of the Closing Date or hereinafter
established or maintained, to the extent (and within the time frames) required
under the ABL Credit Agreement, the respective Grantor shall cause the bank with
which the Blocked Account is maintained to execute and deliver to the Agent a
Blocked Account Agreement, or the respective Grantor shall furnish to the Agent
a supplement of an existing Blocked Account Agreement containing the relevant
information with respect to the respective Blocked Account with which same is
established and a Perfection Certificate Supplement shall be provided solely to
reflect such Blocked Account. Other than with respect to any Blocked Accounts
for which a Blocked Account Agreement is required pursuant to the two preceding
sentences, perfection by Control shall not be required by this Security
Agreement with respect to cash and cash equivalents, Deposit Accounts,
Securities Accounts and Commodities Accounts (including Securities Entitlements
and related assets with respect thereto).

ARTICLE 5

REMEDIES

Section 5.01. Remedies. (a) Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, the Agent may exercise any or all
of the following rights and remedies (in addition to the rights and remedies
existing under applicable law):

(i) those rights and remedies provided in this Security Agreement, the Term Loan
Credit Agreement, or any other Loan Document; provided that this Section 5.01(a)
shall not be understood to limit any rights available to the Agent and the Term
Loan Lenders prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ Lien) when a debtor is in default under a
security agreement;

 

18



--------------------------------------------------------------------------------

(iii) give notice of sole control or any other instruction under any Blocked
Account Agreement, Collateral Access Agreement or any other control or similar
agreement and take any action permitted therein with respect to the applicable
Collateral;

(iv) without notice (except as specifically provided in Section 7.01 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, personally, or by agents or attorneys, enter the premises of any
Grantor where any Collateral is located (through self-help and without judicial
process) to collect, receive, assemble, process, appropriate, sell, lease,
assign, grant an option or options to purchase or otherwise dispose of, deliver,
or realize upon, the Collateral or any part thereof in one or more parcels at
public or private sale or sales (which sales may be adjourned or continued from
time to time within ordinary business hours with or without notice and may take
place at such Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Agent may deem commercially reasonable;

(v) upon three Business Days’ written notice to the Grantors, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, and subject to the notice requirements of
Section 4.03(d)(ii), to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Agent was the outright owner thereof;

(vi) subject to the Intercreditor Agreement, instruct all depositary banks which
have entered into a Blocked Account Agreement to transfer all monies, securities
and instruments held by such depositary bank to the Term Proceeds Account and
without notice to or assent by any Grantor, apply any or all amounts then in, or
thereafter deposited in the Term Proceeds Account toward the payment of the
Secured Obligations in the manner provided in Section 5.04 hereof; and

(vii) take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Agent at any reasonable place or
places designated by the Agent, in which event such Grantor shall at its own
expense:

(1) forthwith cause the same to be moved to the place or places so designated by
the Agent and there delivered to the Agent;

(2) store and keep any Collateral so delivered to the Agent at such place or
places pending further action by the Agent; and

(3) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition.

 

19



--------------------------------------------------------------------------------

(b) Each Grantor acknowledges and agrees that the compliance by the Agent, on
behalf of the Secured Parties, with any applicable state or federal law
requirements in connection with a disposition of the Collateral will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.

(c) The Agent shall have the right upon any public sale or sales and, to the
extent permitted by law, upon any private sale or sales, to purchase for the
benefit of the Agent and the Secured Parties, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption each Grantor hereby expressly releases.

(d) Until the Agent is able to effect a sale, lease, transfer or other
disposition of Collateral under this Section 5.01, the Agent shall have the
right to hold or use Collateral, or any part thereof, to the extent that it
deems appropriate for the purpose of preserving Collateral or the value of the
Collateral, or for any other purpose deemed appropriate by the Agent. Upon the
occurrence and during the continuance of an Event of Default, the Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Agent’s remedies (for the benefit of the
Agent and Secured Parties), with respect to such appointment without prior
notice or hearing as to such appointment.

(e) [Reserved.]

(f) Notwithstanding the foregoing, neither the Agent nor the Secured Parties
shall be required to (i) make any demand upon, or pursue or exhaust any of their
rights or remedies against, the Grantors, any other obligor, guarantor, pledgor
or any other Person with respect to the payment of the Secured Obligations or to
pursue or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) marshal the
Collateral or any guarantee of the Secured Obligations or to resort to the
Collateral or any such guarantee in any particular order, or (iii) effect a
public sale of any Collateral.

(g) Each Grantor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Collateral and may be compelled to resort to one or
more private sales thereof. Each Grantor also acknowledges that any private sale
may result in prices and other terms less favorable to the seller than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The Agent shall
be under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if any
Grantor and the issuer would agree to do so.

(h) Notwithstanding the foregoing, any rights and remedies provided in this
Section 5.01 shall be subject to the Intercreditor Agreement.

 

20



--------------------------------------------------------------------------------

Section 5.02. Grantors’ Obligations Upon Default. Upon the written request of
the Agent after the occurrence and during the continuance of an Event of
Default, each Grantor will:

(a) at its own cost and expense (i) assemble and make available to the Agent the
Collateral and all books and records relating thereto at any place or places
reasonably specified by the Agent, whether at such Grantor’s premises or
elsewhere, (ii) deliver all tangible evidence of its Accounts and Contract
Rights (including, without limitation, all documents evidencing the Accounts and
all Contracts) and such books and records to the Agent or to its representatives
(copies of which evidence and books and records may be retained by such Grantor)
and (iii) if the Agent so directs, such Grantor shall legend, in form and manner
satisfactory to the Agent, the Accounts and the Contracts, as well as books,
records and documents (if any) of such Grantor evidencing or pertaining to such
Accounts and Contracts with an appropriate reference to the fact that such
Accounts and Contracts have been assigned to the Agent and that the Agent has a
security interest therein; and

(b) permit the Agent, by the Agent’s representatives and agents, to enter,
occupy and use any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral, without any
obligation to pay any Grantor for such use and occupancy.

Section 5.03. Intellectual Property Remedies. (a) For the purpose of enabling
the Agent to exercise the rights and remedies under this Article 5 upon the
occurrence and during the continuance of an Event of Default and at such time as
the Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to the Agent a power of attorney to sign any document
which may be required by the United States Patent and Trademark Office or
similar registrar in order to effect an absolute assignment of all right, title
and interest in each registered Patent, Trademark, Domain Name, and Copyright
and each application for such registration, and record the same. If an Event of
Default shall occur and be continuing, the Agent may (i) declare the entire
right, title and interest of such Grantor in and to each Patent, Trademark,
Domain Name, Copyright or Trade Secret vested in the Agent for the benefit of
the Secured Parties, in which event such rights, title and interest shall
immediately vest, in the Agent for the benefit of the Secured Parties, and the
Agent shall be entitled to exercise the power of attorney referred to in this
Section 5.03 hereof to execute, cause to be acknowledged and notarized and
record said absolute assignment with the applicable agency or registrar;
(ii) sell any Grantor’s Inventory directly to any Person, including without
limitation Persons who have previously purchased any Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Agent’s rights under this Security Agreement, may (subject to any restrictions
contained in applicable third party licenses entered into by a Grantor) sell

 

21



--------------------------------------------------------------------------------

Inventory which bears any Trademark owned by or licensed to any Grantor and any
Inventory that is covered by any Copyright owned by or licensed to such Grantor
and the Agent may finish any work in process and affix any relevant Trademark
owned by or licensed to any Grantor and sell such Inventory as provided herein;
(iii) direct such Grantor to refrain, in which event such Grantor shall refrain,
from using any Patent, Trademark, Domain Name, Copyright, and Trade Secret in
any manner whatsoever, directly or indirectly; and (iv) assign or sell the
Patents, Trademarks, Copyrights, Domain Names, and Trade Secrets, in each case
to the extent constituting Collateral, as well as the goodwill of such Grantor’s
business symbolized by the Trademarks and the right to carry on the business and
use the assets of such Grantor in connection with which the Trademarks or Domain
Names have been used.

(b) Each Grantor hereby grants to the Agent an irrevocable (until the
Termination Date), nonexclusive license to use, license or sublicense any
Patents, Trademarks, Copyrights and Trade Secrets now owned or hereafter
acquired by such Grantor, wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and (to the extent not prohibited by any applicable license)
to all computer software and programs used for compilation or printout thereof.
The use of the license granted pursuant to the preceding sentence by the Agent
may be exercised, at the option of the Agent, only upon the occurrence and
during the continuance of an Event of Default; provided that, any such license
shall expire upon termination or cure of the Event of Default in accordance with
the terms of the Term Loan Credit Agreement; provided, further, that such
licenses to be granted hereunder with respect to Trademarks shall be subject to,
with respect to the goods and/or services on which such Trademarks are used,
maintenance of quality standards that are sufficient to preserve the validity of
such Trademarks and are consistent with past practices.

Section 5.04. Application of Proceeds. (a) Subject to the Intercreditor
Agreement, the Agent shall apply the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral, as well as any Collateral
consisting of Cash, as set forth in Section 2.18(b) of the Term Loan Credit
Agreement.

(b) Except as otherwise provided herein or in the other Loan Documents, the
Agent shall have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Security Agreement. Upon
any sale of Collateral by the Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the Agent or
of the officer making the sale shall be a sufficient discharge to the purchaser
or purchasers of the Collateral so sold and such purchaser or purchasers shall
not be obligated to see to the application of any part of the purchase money
paid over to the Agent or such officer or be answerable in any way for the
misapplication thereof. It is understood that the Grantors shall remain jointly
and severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Secured Obligations.

 

22



--------------------------------------------------------------------------------

ARTICLE 6

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

Section 6.01. Account Verification. The Agent may at any time and from time to
time following the occurrence and during the continuance of an Event of Default,
in the Agent’s own name, in the name of a nominee of the Agent, or in the name
of any Grantor communicate (by mail, telephone, facsimile or otherwise) with the
Account Debtors of such Grantor, parties to Contracts with such Grantor and
obligors in respect of Instruments of such Grantor to verify with such Persons,
to the Agent’s reasonable satisfaction, the existence, amount, terms of, and any
other matter relating to, Accounts, Instruments, Chattel Paper, payment
intangibles and/or other Receivables that are Collateral.

Section 6.02. Authorization for Secured Party to Take Certain Action. (a) Each
Grantor hereby irrevocably authorizes the Agent and appoints the Agent (until
the Termination Date) (and all officers, employees or agents designated by the
Agent) as its true and lawful attorney in fact (i) at any time and from time to
time in the sole discretion of the Agent (A) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Agent’s reasonable discretion to perfect and to maintain the perfection and
priority of the Agent’s security interest in the Collateral and (B) to file a
carbon, photographic or other reproduction of this Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which would not add new collateral or add a debtor, except as otherwise
provided for herein or in any other Loan Document) in such offices as the Agent
in its reasonable discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the Agent’s security interest in the
Collateral; (ii) at any time following the occurrence and during the continuance
of an Event of Default in the sole discretion of the Agent (in the name of such
Grantor or otherwise), (A) to endorse and collect any cash proceeds of the
Collateral and to apply the proceeds of any Collateral received by the Agent to
the Secured Obligations as provided herein or in the Term Loan Credit Agreement
or any other Loan Document, subject to the terms of the Intercreditor Agreement,
(B) to demand payment or enforce payment of the Receivables in the name of the
Agent or any Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (C) to sign
any Grantor’s name on any invoice or bill of lading relating to the Receivables,
drafts against any Account Debtor of such Grantor, assignments and verifications
of Receivables, (D) to exercise all of any Grantor’s rights and remedies with
respect to the collection of the Receivables and any other Collateral, (E) to
settle, adjust, compromise, extend or renew the Receivables, (F) to settle,
adjust or compromise any legal proceedings brought to collect Receivables,
(G) to prepare, file and sign any Grantor’s name on a proof of claim in
bankruptcy or similar document against any Account Debtor of such Grantor,
(H) to prepare, file and sign any Grantor’s name on any notice of Lien,
assignment or satisfaction of Lien or similar document in connection with the
Receivables, (I) to change the address for delivery of mail addressed to any
Grantor to such address as the Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor (provided copies of such mail is
provided to such Grantor), (J) to discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for Permitted Liens); provided
that, the Grantors shall not be obligated to reimburse the Agent with respect to
any Intellectual Property that any Grantor has failed to maintain or pursue, or
otherwise allowed to lapse, terminate or be put into the public domain in
accordance with Section 4.04, (K) to make, settle and adjust claims in respect
of Collateral under policies of insurance, endorse the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance, (L) make all determinations and decisions with respect
thereto; (M) obtain

 

23



--------------------------------------------------------------------------------

or maintain the policies of insurance of the types referred to in Section 5.05
of the Term Loan Credit Agreement or to pay any premium in whole or in part
relating thereto; and (N) to contact and enter into one or more agreements with
the issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Agent Control over such Pledged Collateral (subject to the
terms of the Intercreditor Agreement) and (iii) to do all other acts and things
or institute any proceedings which the Agent may reasonably deem to be necessary
or advisable (pursuant to this Security Agreement and the other Loan Documents
and in accordance with applicable law) to carry out the terms of this Security
Agreement and to protect the interests of the Secured Parties; and, to the
extent required pursuant to Section 9.03(a) of the Term Loan Credit Agreement,
each Grantor agrees to reimburse the Agent on demand for any payment made in
connection with this paragraph or any expense (including reasonable and
documented attorneys’ fees, court costs and expenses) and other changes related
thereto incurred by the Agent in connection with any of the foregoing and any
such sums shall constitute additional Secured Obligations; provided that, this
authorization shall not relieve any Grantor of any of its obligations under this
Security Agreement or under the Term Loan Credit Agreement.

(b) All prior acts of said attorney or designee are hereby ratified and approved
by the Grantors. The powers conferred on the Agent, for the benefit of the Agent
and Secured Parties, under this Section 6.02 are solely to protect the Agent’s
interests in the Collateral and shall not impose any duty upon the Agent or any
Secured Party to exercise any such powers.

Section 6.03. PROXY. EACH GRANTOR HEREBY IRREVOCABLY (UNTIL THE TERMINATION
DATE) CONSTITUTES AND APPOINTS THE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS
SET FORTH IN SECTION 6.02 ABOVE) WITH RESPECT TO THE PLEDGED COLLATERAL,
INCLUDING, DURING THE CONTINUATION OF AN EVENT OF DEFAULT AND SUBJECT TO ANY
NOTICE REQUIREMENTS SET FORTH HEREIN, THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL,
WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY
SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT, UPON THE OCCURRENCE AND CONTINUATION
OF AN EVENT OF DEFAULT AND SUBJECT TO ANY NOTICE REQUIREMENTS SET FORTH HEREIN,
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), IN EACH
CASE ONLY UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.

Section 6.04. NATURE OF APPOINTMENT; LIMITATION OF DUTY. THE APPOINTMENT OF THE
AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS

 

24



--------------------------------------------------------------------------------

ARTICLE 6 IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON
WHICH THIS SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.14.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE AGENT, NOR ANY SECURED
PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER
GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH
DAMAGES ARE ATTRIBUTABLE TO THEIR OWN BAD FAITH, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED
THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES; PROVIDED, FURTHER, THAT THE FOREGOING EXCEPTION SHALL NOT
BE CONSTRUED TO OBLIGATE THE AGENT TO TAKE OR REFRAIN FROM TAKING ANY ACTION
WITH RESPECT TO THE COLLATERAL.

ARTICLE 7

GENERAL PROVISIONS

Section 7.01. Waivers. To the maximum extent permitted by applicable law, each
Grantor hereby waives notice of the time and place of any judicial hearing in
connection with the Agent’s taking possession of the Collateral or of any public
sale or the time after which any private sale or other disposition of all or any
part of the Collateral may be made, including without limitation, any and all
prior notice and hearing for any prejudgment remedy or remedies. To the extent
such notice may not be waived under applicable law, any notice made shall be
deemed reasonable if sent to the Grantors, addressed as set forth in Article 8,
at least ten days prior to (a) the date of any such public sale or (b) the time
after which any such private sale or other disposition may be made. To the
maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against the Agent or any Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise out of
the bad faith, gross negligence or willful misconduct of the Agent or such
Secured Party as determined by a court of competent jurisdiction in a final and
non-appealable judgment. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Agent or any Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest, any notice (to the maximum extent permitted by
applicable law) of any kind or all other requirements as to the time, place and
terms of sale in connection with this Security Agreement or any Collateral.

Section 7.02. Limitation on Agent’s and Secured Party’s Duty with Respect to the
Collateral. The Agent shall have no obligation to clean-up or otherwise prepare
the Collateral for sale. The Agent and each Secured Party shall use reasonable
care with respect to the Collateral in its possession; provided that, the Agent
shall be deemed to have exercised

 

25



--------------------------------------------------------------------------------

reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to which
it accords its own property. Neither the Agent nor any Secured Party shall have
any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Agent or such Secured
Party, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto. To the extent that applicable
law imposes duties on the Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it would be
commercially reasonable for the Agent (a) to fail to incur expenses deemed
significant by the Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed, (c) to fail to exercise
collection remedies against Account Debtors or other Persons obligated on
Collateral or to remove Liens on or any adverse claims against Collateral,
(d) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (e) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (f) to contact other Persons, whether or
not in the same business as the Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (i) to dispose of assets in wholesale
rather than retail markets, (j) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (k) to purchase insurance or credit
enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section 7.02 is to provide non-exhaustive indications
of what actions or omissions by the Agent would be commercially reasonable in
the Agent’s exercise of remedies against the Collateral and that other actions
or omissions by the Agent shall not be deemed commercially unreasonable solely
on account of not being indicated in this Section 7.02. Without limitation upon
the foregoing, nothing contained in this Section 7.02 shall be construed to
grant any rights to any Grantor or to impose any duties on the Agent that would
not have been granted or imposed by this Security Agreement or by applicable law
in the absence of this Section 7.02.

Section 7.03. Compromises and Collection of Collateral. Each Grantor and the
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the Agent
may at any time and from time to time, if an Event of Default has occurred and
is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such

 

26



--------------------------------------------------------------------------------

amount as the Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Agent shall be commercially reasonable so
long as the Agent acts in good faith based on information known to it at the
time it takes any such action.

Section 7.04. Secured Party Performance of Debtor Obligations. Without having
any obligation to do so, the Agent may, during the continuance of an Event of
Default, perform or pay any obligation which any Grantor has agreed to perform
or pay under this Security Agreement and which obligation is due and unpaid and
not being contested by such Grantor in good faith and the Grantor shall
reimburse the Agent for any amounts paid by the Agent pursuant to this
Section 7.04. Each Grantor’s obligation to reimburse the Agent pursuant to the
preceding sentence shall be a Secured Obligation payable in accordance with
Section 9.03(a) of the Term Loan Credit Agreement.

Section 7.05. [Reserved.]

Section 7.06. [Reserved.]

Section 7.07. No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the Agent or any Secured Party to exercise any right or remedy granted under
this Security Agreement shall impair such right or remedy or be construed to be
a waiver of any Default or Event of Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Grantors and the Agent with the concurrence or at the direction of the Term
Loan Lenders to the extent required under Section 9.02 of the Term Loan Credit
Agreement and then only to the extent in such writing specifically set forth.
All rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Agent and the Secured
Parties until the Termination Date.

Section 7.08. Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that such provisions shall not
render this Security Agreement invalid, unenforceable or not entitled to be
recorded or registered, in whole or in part. To the extent permitted by law, any
provision of this Security Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
of this Security Agreement; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 7.09. Security Interest Absolute. All rights of the Agent hereunder, the
security interests granted hereunder and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Term Loan Credit Agreement, any other Loan
Document, any agreement with respect to any of the Secured

 

27



--------------------------------------------------------------------------------

Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Term Loan Credit Agreement,
any other Loan Document or any other agreement or instrument relating to the
foregoing, (c) any exchange, release or nonperfection of any Lien on any
Collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations, (d) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Grantor, (e) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Security Agreement or any other Loan
Agreement or (f) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Security Agreement (other than a termination of any Lien
contemplated by Section 7.14 or the occurrence of the Termination Date, but in
each case, without prejudice to the reinstatement of rights under Section 10.07
of the Term Loan Credit Agreement).

Section 7.10. Benefit of Security Agreement. The terms and provisions of this
Security Agreement shall be binding upon and inure to the benefit of each
Grantor, the Agent and the Secured Parties and their respective successors and
permitted assigns (including all Persons who become bound as a debtor to this
Security Agreement), except that no Grantor shall have the right to assign its
rights or delegate its obligations under this Security Agreement or any interest
herein, without the prior written consent of the Agent. No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Secured Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to the Agent, for the benefit of the
Agent and the Secured Parties, hereunder.

Section 7.11. Survival of Representations. All representations and warranties of
each Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement until the Termination Date.

Section 7.12. Additional Subsidiaries. Pursuant to and in accordance with
Section 5.12 of the Term Loan Credit Agreement, each Domestic Subsidiary (other
than an Excluded Subsidiary) of the Company that was not in existence or not a
Subsidiary on the date of the Term Loan Credit Agreement or that ceases to be an
Excluded Subsidiary is required to enter in this Security Agreement as a
Subsidiary Party upon becoming a Subsidiary or ceasing to be an Excluded
Subsidiary, in each case, within the time periods specified in Sections 5.12(a)
and (e) of the Term Loan Credit Agreement. Upon execution and delivery by the
Agent and such Subsidiary of an instrument in the form of Exhibit F hereto, such
Subsidiary shall become a Subsidiary Party hereunder with the same force and
effect as if originally named as a Subsidiary Party herein. The execution and
delivery of any such instrument shall not require the consent of any other Loan
Party hereunder. The rights and obligations of each Loan Party hereunder shall
remain in full force and effect notwithstanding the addition of any new Loan
Party as a party to this Security Agreement.

Section 7.13. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

28



--------------------------------------------------------------------------------

Section 7.14. Termination or Release. (a) This Security Agreement shall continue
in effect until the Termination Date.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests created hereunder in the Collateral of such
Subsidiary Party shall be automatically released upon the consummation of any
transaction permitted pursuant to the Term Loan Credit Agreement as a result of
which such Subsidiary Party ceases to be a Subsidiary (or becomes an Excluded
Subsidiary, provided, however, that the release of any Subsidiary Party from its
obligations under this Security Agreement if such Subsidiary Party becomes an
Excluded Subsidiary of the type described in clause (a) of the definition
thereof shall be subject to the requirements in the parenthetical of clause
(b) of the eighteenth paragraph of Article 8 of the Term Loan Credit Agreement
and of Section 10.13 of the Term Loan Credit Agreement).

(c) Upon (i) any sale or other transfer permitted under the Loan Documents by
any Grantor of any Collateral to any Person that is not another Grantor,
(ii) the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.02 of the Term
Loan Credit Agreement, (iii) the occurrence of any event that causes any part of
the Collateral to cease to constitute Collateral or (iv) the release of the
Grantor owning such Collateral in accordance with clause (b) above, the security
interest in such Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Agent shall promptly execute and deliver to any Grantor,
at such Grantor’s expense, all UCC termination statements and similar documents
that such Grantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 7.14
shall be without recourse to or representation or warranty by the Agent or any
Secured Party. The Company shall reimburse the Agent for all costs and expenses,
including the fees, charges and expenses of counsel, incurred by it in
connection with any action contemplated by this Section 7.14 pursuant to
Section 9.03(a) of the Term Loan Credit Agreement.

(e) At any time that a Grantor desires that the Agent take any action to
acknowledge or give effect to any release of Collateral pursuant to the
foregoing Sections 7.14(a), (b), (c) or (d), such Grantor shall deliver to the
Agent a certificate signed by a Responsible Officer of such Grantor stating that
the release of the respective Collateral is permitted pursuant to such
Sections 7.14(a), (b), (c) or (d) and the terms of the Term Loan Credit
Agreement. At any time that the Borrowers or the respective Grantors desire that
a Subsidiary of the Borrowers be released hereunder, it shall deliver to the
Agent a certificate signed by a Responsible Officer of the Borrower and the
respective Grantor stating that the release of the respective Grantor (and its
Collateral) is permitted pursuant to such Sections 7.14(a), (b), (c) or (d) and
the terms of the Term Loan Credit Agreement.

(f) Agent shall have no liability whatsoever to any other Secured Party as the
result of any release of Collateral by it in accordance with (or which the Agent
in good faith believes to be in accordance with) this Section 7.14.

 

29



--------------------------------------------------------------------------------

Section 7.15. Entire Agreement. This Security Agreement, together with the other
Loan Documents, embodies the entire agreement and understanding between each
Grantor and the Agent relating to the Collateral and supersedes all prior
agreements and understandings between any Grantor and the Agent relating to the
Collateral.

Section 7.16. CHOICE OF LAW. THIS SECURITY AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS SECURITY AGREEMENT, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 7.17. CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, IN ANY ACTION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS, CONTROVERSIES OR DISPUTES IN RESPECT OF ANY SUCH ACTION
OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENTS BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE
OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OR ANY CLAIM THAT ANY SUIT, ACTION OR PROCEEDING HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM OR DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT. EACH PARTY HERETO AGREES THAT THE AGENT AND LENDERS RETAIN THE RIGHT TO
BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION
SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS SECURITY
AGREEMENT.

(b) TO THE EXTENT PERMITTED BY LAW, EACH PARTY TO THIS SECURITY AGREEMENT HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01 OF THE TERM LOAN CREDIT AGREEMENT. EACH LOAN PARTY
HEREBY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED
HEREUNDER THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING IN THIS
SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS SECURITY AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

30



--------------------------------------------------------------------------------

Section 7.18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY SUIT, ACTION, LEGAL PROCEEDING OR COUNTERCLAIM DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 7.19. Indemnity. Each Grantor hereby agrees to indemnify the Agent and
the Secured Parties, and their respective successors, permitted assigns, agents
and employees, as, and to the extent, set forth in Section 9.03(b) of the Term
Loan Credit Agreement.

Section 7.20. Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or by email as a “.pdf”
or “.tif” attachment or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Security Agreement.

Section 7.21. INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE LIENS AND SECURITY INTERESTS GRANTED TO THE AGENT FOR THE
BENEFIT OF THE SECURED PARTIES PURSUANT TO THIS SECURITY AGREEMENT IN ANY ABL
FIRST LIEN

 

31



--------------------------------------------------------------------------------

COLLATERAL (AS DEFINED IN THE INTERCREDITOR AGREEMENT) AND THE EXERCISE OF ANY
RIGHT OR REMEDY BY THE SECURITY AGENT WITH RESPECT TO ANY ABL FIRST LIEN
COLLATERAL HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND THIS SECURITY AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL.

Section 7.22. Delivery of Collateral. Prior to the Discharge of the ABL
Obligations, to the extent any Grantor is required hereunder to deliver
Collateral to the Agent for purposes of possession and control and is unable to
do so as a result of having previously delivered such Collateral to the ABL
Agent in accordance with the terms of the ABL Security Documents, such Grantor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the ABL Agent, acting as a gratuitous bailee of the Agent.
Notwithstanding anything to the contrary contained above in this Article 7, or
elsewhere in this Security Agreement or any other Term Loan Security Document,
to the extent the provisions of this Security Agreement (or any other Term Loan
Security Documents) require the delivery of, or control over, ABL First Lien
Collateral to be granted to the Agent at any time prior to the Discharge of ABL
Obligations, then delivery of such ABL First Lien Collateral (or control with
respect thereto) shall instead be made to the ABL Agent, to be held in
accordance with the ABL Security Documents and the Intercreditor Agreement.
Furthermore, at all times prior to the Discharge of the ABL Obligations, the
Agent is authorized by the parties hereto to effect transfers of such Collateral
at any time in its possession (and any “control” or similar agreements with
respect to such Collateral) to the ABL Agent.

Section 7.23. Mortgages. In the case of a conflict between this Security
Agreement and any Mortgages with respect to a Material Real Estate Asset that is
also subject to a valid and enforceable Lien under the terms of the Mortgage
(including Fixtures), the Mortgages shall govern. In all other conflicts between
this Security Agreement and the Mortgages, this Security Agreement shall govern.

Section 7.24. Successors and Assigns. Whenever in this Security Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and permitted assigns of such party; and all covenants,
promises and agreements by or on behalf of any Grantor or the Agent that are
contained in this Security Agreement shall bind and inure to the benefit of
their respective successors and permitted assigns. Except in a transaction
expressly permitted under the Term Loan Credit Agreement, no Grantor may assign
any of its rights or obligations hereunder without the written consent of the
Agent.

Section 7.25. Survival of Agreement. Without limitation of any provision of the
Term Loan Credit Agreement or Section 7.19 hereof, all covenants, agreements,
indemnities, representations and warranties made by the Grantors in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Security Agreement or any other Loan Document shall be
considered to have been relied upon by the Term Loan Lenders and shall survive
the execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such Term Loan Lender or on its
behalf and notwithstanding that the Agent or any Term Loan Lender may have had
notice or

 

32



--------------------------------------------------------------------------------

knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended under the Term Loan Credit
Agreement, and shall continue in full force and effect until the Termination
Date, or with respect to any individual Grantor until such Grantor is otherwise
released from its obligations under this Security Agreement in accordance with
the terms hereof.

Section 7.26. Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

ARTICLE 8

NOTICES

Section 8.01. Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be delivered in accordance with Section 9.01
of the Term Loan Credit Agreement (it being understood and agreed that
references in such Section to “herein”, “hereunder” and other similar terms
shall be deemed to be references to this Security Agreement).

Section 8.02. Change in Address for Notices. Each of the Grantors, the Agent and
the Term Loan Lenders may change the address or facsimile number for service of
notice upon it by a notice in writing to the other parties.

ARTICLE 9

THE AGENT

DBNY has been appointed Agent for the Term Loan Lenders hereunder pursuant to
Article 8 of the Term Loan Credit Agreement. It is expressly understood and
agreed by the parties to this Security Agreement that any authority conferred
upon the Agent hereunder is subject to the terms of the delegation of authority
made by the Term Loan Lenders to the Agent pursuant to the Term Loan Credit
Agreement, and that the Agent has agreed to act (and any successor Agent shall
act) as such hereunder only on the express conditions contained in such Article
8. Any successor Agent appointed pursuant to Article 8 of the Term Loan Credit
Agreement shall be entitled to all the rights, interests and benefits of the
Agent hereunder.

 

33



--------------------------------------------------------------------------------

By accepting the benefits of this Security Agreement and each other Loan
Document, the Secured Parties expressly acknowledge and agree that this Security
Agreement and each other Loan Document may be enforced only by the action of the
Agent and that no other Secured Party shall have any right individually to seek
to enforce or to enforce this Security Agreement or to realize upon the security
to be granted hereby, it being understood and agreed that such rights and
remedies may be exercised by the Agent for the benefit of the Secured Parties
upon the terms of this Security Agreement and the other Loan Documents.

[Signature Page Follows]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Agent have executed this Security
Agreement as of the date first above written.

 

PC INTERMEDIATE HOLDINGS, INC.   BY:  

/s/ Michael A. Correale

  Name:   Michael A. Correale   Title:   Chief Financial Officer PARTY CITY
HOLDINGS INC.   BY:  

/s/ Michael A. Correale

  Name:   Michael A. Correale   Title:   Chief Financial Officer PARTY CITY
CORPORATION   BY:  

/s/ Michael A. Correale

  Name:   Michael A. Correale   Title:   Vice President

AM-SOURCE, LLC

AMSCAN, INC.

TRISAR, INC.

ANAGRAM INTERNATIONAL, INC.

ANAGRAM INTERNATIONAL, INC.

US BALLOON MANUFACTURING CO., INC.

  BY:  

/s/ Michael A. Correale

  Name:   Michael A. Correale   Title:   Vice President AMSCAN PURPLE SAGE, LLC
AMSCAN NM LAND, LLC   BY:   AMSCAN INC.   BY:  

/s/ Michael A. Correale

  Name:   Michael A. Correale   Title:   Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

35



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

ANAGRAM EDEN PRAIRIE PROPERTY HOLDINGS, LLC   BY:  

PARTY CITY HOLDINGS, INC.

its sole member

  BY:  

/s/ Michael A. Correale

  Name:   Michael A. Correale   Title:   Chief Financial Officer

 

36



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as Agent By:  

/s/ Dusan Lazarov

  Name: Dusan Lazarov   Title: Director By:  

/s/ Anca Trifan

  Name: Anca Trifan   Title: Managing Director

 

37



--------------------------------------------------------------------------------

EXHIBIT A

Term Loan Perfection Certificate

August 19, 2015

Reference is hereby made to (i) that certain Pledge and Security Agreement dated
as of August 19, 2015 (the “Security Agreement”), among Party City Holdings
Inc., a Delaware corporation (the “Company”), Party City Corporation, a Delaware
corporation (“Party City” and together with the Company, the “Borrowers”), PC
Intermediate Holdings, Inc., a Delaware corporation (“Holdings”), the
Subsidiaries of the Borrowers from time to time party thereto and Deutsche Bank
AG New York Branch (“DBNY”), as administrative agent and collateral agent for
the Secured Parties (in such capacities, the “Agent”) and (ii) that certain
Credit Agreement dated as of August 19, 2015 (the “Term Loan Agreement”), among,
inter alios, the Borrowers, Holdings, the Subsidiaries of the Borrowers from
time to time party thereto, the Lenders party thereto and DBNY, as
administrative and collateral agent for the Lenders. Capitalized terms used but
not defined herein have the meanings assigned to such terms in the Security
Agreement.

As used herein, the term “Companies” means Holdings, the Borrowers and each of
the Subsidiary Parties.

As of the date hereof, the undersigned hereby certify to the Agent as follows:

1. Names. (a) The exact legal name of each Company, as such name appears in its
respective Organizational Documents filed with the Secretary of State of such
Company’s jurisdiction of organization is set forth in Schedule 1(a). Each
Company is the type of entity disclosed next to its name in Schedule 1(a). Also
set forth in Schedule 1(a) is the Federal Taxpayer Identification Number, if
any, of each Company and the jurisdiction of organization of each Company.

(b) Set forth in Schedule 1(b) hereto is any other legal name that each Company
has had in the past four months, together with the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of each trade name or assumed name, if
any, used by each Company during the past four months.

(d) Set forth in Schedule 1(d) is a list of the information required by
Section 1(a) of this certificate for any other business or organization (i) to
which each Company became the successor by merger, consolidation or acquisition
or (ii) that has been liquidated into, or transferred all or substantially all
of its assets to, any Company, at any time within the past four months preceding
the date hereof. Except as set forth in Schedule 1(e), no Company has changed
its jurisdiction of organization or form of entity at any time during the past
four months.

 

A-1



--------------------------------------------------------------------------------

2. Locations. (a) The chief executive office of each Company is currently
located at the addresses set forth in Schedule 2(a) hereto.

(b) Set forth in Schedule 2(b) are all locations where each Company maintains
any books or records relating to any Collateral.

(c) Set forth in Schedule 2(c) hereto are all other locations where each Company
currently maintains any material Collateral consisting of Inventory or Equipment
(other than property in possession of a third party (e.g. warehouseman or other
bailee) or Collateral in transit).

(d) Set forth in Schedule 2(d) hereto are locations where each Company currently
maintains any material Collateral consisting of Inventory or Equipment (other
than Collateral in transit) which is held in a public warehouse or is otherwise
held by a bailee or on consignment and the names and addresses of all Persons
other than each Company, such as lessees, consignees or warehousemen which have
possession of any such material Collateral.

3. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 3 is
a true and correct list of each of all of the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
equity interests of each Company and its Subsidiaries constituting Pledged Stock
(as defined in the Security Agreement), the beneficial owners of such stock,
partnership interests, membership interests or other equity interests and the
percentage of the total issued and outstanding stock, partnership interests,
membership interests or other equity interests represented thereby.

4. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 4 is a
true and correct list of all promissory notes, Instruments (other than checks to
be deposited in the ordinary course of business) and Tangible Chattel Paper, in
each case having a face amount exceeding $3,000,000, held by each Company as of
the date hereof, including all intercompany notes between or among any two or
more Companies including the names of the obligors, amounts owing, due dates,
and other material information.

5. Intellectual Property. Attached hereto as Schedule 5(a) is a schedule setting
forth all of each Company’s material Patents, Patent Licenses, Trademarks and
Trademark Licenses registered with the United States Patent and Trademark
Office, including the name of the registered owner and the registration number
of each such Patent, Patent License, Trademark and Trademark License. Attached
hereto as Schedule 5(b) is a schedule setting forth all of each Company’s
material registered United States Copyrights and Copyright Licenses (each as
defined in the Security Agreement), including the name of the registered owner
and the registration number of each such Copyright or Copyright License.

6. Commercial Tort Claims. Attached hereto as Schedule 6 is a true and correct
list of all Commercial Tort Claims, with a value exceeding $3,000,000 (as
reasonably determined by the Borrower Agent), held by each Company, including a
brief description thereof.

 

A-2



--------------------------------------------------------------------------------

7. Blocked Accounts. Attached hereto as Schedule 7 is a true and complete list
of all Blocked Accounts maintained by each Company, including the name of the
Company maintaining such account, the name of the financial institution at which
such account is maintained and the account number of such account.

8. Letter-of-Credit Rights. Attached hereto as Schedule 8 is a true and correct
list of all Letters-of-Credit Rights with a value exceeding $3,000,000 issued in
favor of each Company, as beneficiary thereunder.

[SIGNATURE PAGE FOLLOWS]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written of above.

 

PC INTERMEDIATE HOLDINGS, INC. By:  

 

Name:   Title:   PARTY CITY HOLDINGS INC. PARTY CITY CORPORATION ANAGRAM EDEN
PRAIRIE PROPERTY HOLDINGS LLC ANAGRAM INTERNATIONAL, INC. ANAGRAM INTERNATIONAL
HOLDINGS, INC. AM-SOURCE, LLC AMSCAN HOLDINGS, INC. AMSCAN INC. AMSCAN PURPLE
SAGE, LLC AMSCAN NM LAND, LLC By:  

 

Name:   Title:   TRISAR, INC. By:  

 

Name:   Title:  

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

Term Loan Perfection Certificate Supplement

[Insert date]

Reference is hereby made to (i) that certain Pledge and Security Agreement dated
as of August 19, 2015 (as amended, restated, amended and restated or otherwise
modified, the “Security Agreement”), among Party City Holdings Inc., a Delaware
corporation (the “Company”), Party City Corporation, a Delaware corporation
(“Party City” and together with the Company, the “Borrowers”), PC Intermediate
Holdings, Inc., a Delaware corporation (“Holdings”), the Subsidiaries of the
Borrowers from time to time party thereto and Deutsche Bank AG New York Branch
(“DBNY”), as administrative agent and collateral agent for the Secured Parties
(in such latter capacity, the “Agent”), (ii) that certain Term Loan Credit
Agreement dated as of August 19, 2015 (as amended, restated, amended and
restated or otherwise modified, the “Term Loan Agreement”), among, inter alios,
the Borrowers, Holdings, the Subsidiaries of the Borrowers from time to time
party thereto, the Lenders party thereto and DBNY, as administrative and
collateral agent for the Lenders and (iii) the Perfection Certificate, dated as
of August 19, 2015 (as supplemented by any perfection certificate supplements
delivered prior to the date hereof, the “Prior Perfection Certificate”),
executed by the Loan Parties and delivered to the Agent. Capitalized terms used
but not defined herein have the meanings assigned to such terms in the Security
Agreement.

As used herein, the term “Companies” means Holdings, the Borrowers and each of
the Subsidiary Parties.

As of the date hereof, the undersigned hereby certify to the Agent as follows:

1. Names. Except as listed on Schedule 1(a) hereto, Schedule 1(a) of the Prior
Perfection Certificate sets forth, with respect to each Company, (a) the exact
legal name of each Company, as such name appears in its respective
Organizational Documents filed with the Secretary of State of such Company’s
jurisdiction of organization, the type of entity of such Company, the Federal
Taxpayer Identification Number, if any, of each Company and the jurisdiction of
organization of each Company.

(b) Except as listed on Schedule 1(b) hereto, Schedule 1(b) of the Prior
Perfection Certificate sets forth any other legal name that each Company has had
in the past four months, together with the date of the relevant change.

(c) Except as listed on Schedule 1(c) hereto, Schedule 1(c) of the Prior
Perfection Certificate lists each trade name or assumed name, if any, used by
each Company during the past four months.

(d) Except as listed on Schedule 1(d) hereto, Schedule 1(d) of the Prior
Perfection Certificate lists the information required by Section 1(a) of this
certificate for any other business or organization (i) to which each Company
became the successor by merger, consolidation or acquisition or (ii) that has
been liquidated into, or transferred all or substantially all of its assets to,
any Company, at any time within the past four months. Except as set forth in
Schedule 1(e) hereto, no Company has changed its jurisdiction of organization or
form of entity at any time during the past four months except as listed in
Schedule 1(e) of the Prior Perfection Certificate.

 

B-1



--------------------------------------------------------------------------------

2. Locations. (a) Except as updated on Schedule 2(a) hereto, the chief executive
office of each Company is currently located at the address set forth in Schedule
2(a) of the Prior Perfection Certificate.

(b) Except as updated on Schedule 2(b) hereto, Schedule 2(b) of the Prior
Perfection Certificate sets forth all locations where each Company maintains any
books or records relating to any Collateral.

(c) Except as updated on Schedule 2(c) hereto, Schedule 2(c) of the Prior
Perfection Certificate sets forth all other locations where each Company
currently maintains any material Collateral consisting of Inventory or Equipment
(other property in possession of a third party (e.g. warehouseman or other
bailee) or Collateral in transit.

(d) Except as updated on Schedule 2(d) hereto, Schedule 2(d) of the Prior
Perfection Certificate sets forth the locations where each Company currently
maintains any material Collateral consisting of Inventory or Equipment (other
than Collateral in transit) which is held in a public warehouse or is otherwise
held by a bailee or on consignments and the names and addresses of all Persons
other than each Company, such as lessees, consignees or warehousemen which have
possession of any such material Collateral.

3. Stock Ownership and Other Equity Interests. Except as updated on Schedule 3
hereto, Schedule 3 of the Prior Perfection Certificate sets forth a true and
correct list of each of all of the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interests of each Company and its Subsidiaries constituting Pledged Stock, the
beneficial owners of such stock, partnership interests, membership interests or
other equity interests and the percentage of the total issued and outstanding
stock, partnership interests, membership interests or other equity interests
represented thereby.

4. Instruments and Tangible Chattel Paper. Except as updated on Schedule 4
hereto, Schedule 4 of the Prior Perfection Certificate sets forth a true and
correct list of all promissory notes, Instruments (other than checks to be
deposited in the ordinary course of business) and Tangible Chattel Paper, in
each case having a face amount exceeding $3,000,000, held by each Company as of
the date hereof, including all intercompany notes between or among any two or
more Companies including the names of the obligors, amounts owing, due dates and
other material information.

 

B-2



--------------------------------------------------------------------------------

5. Intellectual Property. Except as updated on Schedule 5(a) hereto, Schedule
5(a) of the Prior Perfection Certificate sets forth all of each Company’s
material Patents, Patent Licenses, Trademarks and Trademark Licenses registered
with the United States Patent and Trademark Office, including the name of the
registered owner and the registration number of each such Patent, Patent
License, Trademark and Trademark License. Except as updated on Schedule 5(b)
hereto, Schedule 5(b) of the Prior Perfection Certificate sets forth all of each
Company’s material registered United States Copyrights and Copyright Licenses
(each as defined in the Security Agreement), including the name of the
registered owner and the registration number of each such Copyright or Copyright
License.

6. Commercial Tort Claims. Except as updated on Schedule 6 hereto, Schedule 6 of
the Prior Perfection Certificate sets forth a true and correct list of all
Commercial Tort Claims, with a value exceeding $3,000,000 (as reasonably
determined by the Borrower Agent), held by each Company, including a brief
description thereof.

7. Blocked Accounts. Attached hereto as Schedule 7 is a true and complete list
of all Blocked Accounts maintained by each Company, including the name of the
Company maintaining such account, the name of the financial institution at which
such account is maintained and the account number of such account.

8. Letter-of-Credit Rights. Except as updated on Schedule 8 hereto, Schedule 8
of the Prior Perfection Certificate sets forth a true and correct list of all
Letter-of-Credit Rights with a value exceeding $3,000,000 issued in favor of
each Company, as beneficiary thereunder.

[SIGNATURE PAGE FOLLOWS]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first written of above.

 

PC INTERMEDIATE HOLDINGS, INC. By:  

 

Name:   Title:   PARTY CITY HOLDINGS INC. PARTY CITY CORPORATION ANAGRAM EDEN
PRAIRIE PROPERTY HOLDINGS LLC ANAGRAM INTERNATIONAL, INC. ANAGRAM INTERNATIONAL
HOLDINGS, INC. AM-SOURCE, LLC AMSCAN HOLDINGS, INC. AMSCAN INC. AMSCAN PURPLE
SAGE, LLC AMSCAN NM LAND, LLC By:  

 

Name:   Title:   TRISAR, INC. By:  

 

Name:   Title:  

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

Subsidiary Parties

 

Ref

  

Entity

  

Jurisdiction

  

Type

1.    Anagram Eden Prairie Property Holdings LLC    Delaware    LLC 2.   
Anagram International, Inc.    Minnesota    corporation 3.    Anagram
International Holdings, Inc.    Minnesota    corporation 4.    AM-SOURCE, LLC   
Rhode Island    LLC 5.    AMSCAN INC.    New York    corporation 6.    AMSCAN
PURPLE SAGE, LLC    Delaware    LLC 7.    AMSCAN NM LAND, LLC    Delaware    LLC
8.    TRISAR, INC.    California    corporation 9.    US Balloon Manufacturing
Co., Inc.    New York    corporation

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

LANDLORD AGREEMENT

JPMorgan Chase Bank, N.A. (“JPM”), in its capacity as administrative agent and
collateral agent pursuant to the ABL Credit Agreement (as hereinafter defined)
acting for and on behalf of the parties thereto as lenders (in such capacity,
together with its successors and permitted assigns, “ABL AGENT”) and the parties
from time to time to the ABL Credit Agreement as lenders (collectively, together
with their respective successors and assigns, “ABL Lenders”) and Deutsche Bank
AG New York Branch (“DBNY”), in its capacity as administrative and collateral
agent pursuant to the Term Loan Credit Agreement (as hereinafter defined) acting
for and on behalf of the parties thereto as lenders (in such capacity, together
with its successors and permitted assigns, “Term Loan Agent” and, together with
ABL Agent, collectively, “Agents” and, individually, each an “Agent”) and the
parties from time to time to the Term Loan Credit Agreement as lenders
(collectively, together with their respective successors and permitted assigns,
the “Term Loan Lenders” and together with ABL Lenders individually each a
“Lender” and, collectively, “Lenders”) have entered or are about to enter into
financing arrangements with [                                        ]
(“Debtor”) pursuant to which the Debtor has agreed to secure its obligations and
liabilities under the Loan Documents (as defined below) (the “Obligations”) by
granting to each Agent a security interest in any or all of Debtor’s or its
affiliates’ personal property, including, but not limited to, “inventory” and
“equipment” (as such terms are defined in Article 9 of the UCC as in effect from
time to time in the state in which the Premises are located) and all products
and proceeds of the foregoing, as more fully described in the Loan Documents
(hereinafter “Personal Property”). For purposes of this letter agreement (this
“Letter Agreement”), the term “Personal Property” does not include plumbing and
electrical fixtures, heating, ventilation and air conditioning, wall and floor
coverings, walls or ceilings and other fixtures not constituting trade fixtures.
Some of the Personal Property has or may from time to time become affixed to or
be located on, wholly or in part, the real property leased by Debtor or its
affiliates located at [insert Street Address, City, State ZIP Code] (the
“Premises”). The undersigned is the owner or lessor (the “Landlord”) of the
Premises which is leased to Debtor pursuant to the terms of the [Lease
Agreement], dated as of                      (together with all amendments
thereto, the “Lease”).

For purposes of this Letter Agreement, the term “ABL Credit Agreement” as used
herein shall mean the ABL Credit Agreement, dated as of August 19, 2015, by and
among Debtor, certain of its affiliates, the ABL Agent and the ABL Lenders, and
the term “Term Loan Credit Agreement” (together, with the ABL Credit Agreement
and the respective agreements and documents entered into in connection with the
ABL Credit Agreement and Term Loan Credit Agreement, the “Loan Documents”) as
used herein shall mean the Term Loan Credit Agreement, dated as of August 19,
2015, by and among Debtor, certain of its affiliates, Term Loan Agent and Term
Loan Lenders, in each case, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced. The term
“Lender Representative” as used herein shall mean the ABL Agent until such time
as the ABL Agent notifies the undersigned in writing (at the undersigned’s
address below) that the Lender Representative shall be Term Loan Agent, and on
and after delivery of such notice to the undersigned, the term “Lender
Representative” shall mean Term Loan Agent.

 

D-1



--------------------------------------------------------------------------------

In order for the Agents and Lenders to consider making and/or maintaining loans
or providing and/or maintaining other financial accommodations to Debtor or its
affiliates in reliance upon the Personal Property as collateral, the Landlord
agrees as follows:

 

  1. The Landlord acknowledges that the Lease is in full force and effect and is
not aware of any existing default under the Lease.

 

  2. The Landlord acknowledges the validity of the Agents’ liens on the Personal
Property and waives and relinquishes any landlord’s lien, rights of levy or
distraint, claim, security interest or other interest the undersigned may now or
hereafter have in or with respect to any of the Personal Property, whether for
rent or otherwise.

 

  3. The Landlord agrees to simultaneously send notice in writing of any default
under the Lease (including, but not limited to, any termination notice) (a
“Default Notice”) to Debtor and Lender Representative at:

JPMorgan Chase Bank, N.A., as ABL Agent

277 Park Avenue, 22nd Floor

New York, NY 10172

Attention: Salvatore P. Demma

Facsimile No: (646) 534-2268

Deutsche Bank Trust Company Americas, as Term Loan Agent

60 Wall Street

New York, New York 10005

Attn: Dusan Lazarov

Tel.: (212) 250-0211

Fax: (212) 797-5695

Upon receipt of such notice, each Agent shall have the right, but not the
obligation, to cure such default within 15 days of the Agents’ receipt of such
Default Notice, but neither the Agents nor any Lender shall be under any
obligation to cure any default by the Company under the Lease. Any payment made
or act done by any Agent to cure any such default shall not constitute an
assumption by such Agent of the Lease or any obligations of Debtor, and except
as expressly provided in paragraphs 6 and 7 below, the Agents shall not have any
obligation to the Landlord.

 

  4. The Landlord agrees that Personal Property may be installed in or located
on the Premises and is not and shall not be deemed a fixture or part of the real
property but shall at all times be considered personal property.

 

  5. The Landlord agrees that the Personal Property may be inspected and
evaluated by the Agent or its designee, without necessity of court order, at any
time without payment of any fee.

 

D-2



--------------------------------------------------------------------------------

  6. In the event of default by the Debtor in the payment or performance of the
Obligations or if the Landlord takes possession of the Premises for any reason,
including because of termination of the Company’s lease (each a “Disposition
Event”), the Landlord agrees that, the Agents (and/or their designee), at their
option, may enter and use the Premises for the purpose of repossessing,
removing, selling or otherwise dealing with any of the Personal Property, and
such license shall be irrevocable and shall continue from the date Agents
(and/or their designee) enter the Premises pursuant to the rights granted to it
herein for a period not to exceed one hundred twenty (120) days (the
“Disposition Period”) or if later, until the receipt by Lender Representative
(and/or its designee) of written notice from the undersigned directing Agents
(and/or their designee) to leave the Premises; provided, that, for each day that
an Agent (or its designee) uses the Premises pursuant to the rights granted to
it herein, unless the undersigned has otherwise been paid rent in respect of any
of such period, such Agent (and/or its designee) shall pay the regularly
scheduled basic rent provided under the Lease relating to the Premises between
the undersigned and Debtor, prorated on a per diem basis to be determined on a
thirty (30) day month, without any Agent thereby assuming the Lease or incurring
any other obligations of Debtor. Any damage to the Premises caused by the Agents
(and/or their respective designees) or their respective representatives will be
repaired by the Agents (and/or their respective designees), at the Agents’
expense, or the Agents shall reimburse the Landlord for any physical damage to
the Premises actually caused by the conduct of any auction or sale and any
removal of the Personal Property by or through the Agents (ordinary wear and
tear excluded). Neither the Agents nor any Lender shall (a) be liable to the
Landlord for any diminution in value caused by the absence of any removed
Personal Property or for any other matter except as specifically set forth
herein or (b) have any duty or obligation to remove or dispose of any Personal
Property or other property left on the Premises by the Debtor. To the extent
that either or both Agents are prohibited by any process or injunction issued by
any court, or by reason of any bankruptcy or insolvency proceeding involving
Debtor, from enforcing its security interest in the Personal Property, such one
hundred twenty (120) day period shall commence on the termination of such
prohibition.

 

  7. During any Disposition Period, the Agents (a) or their respective designees
may, without necessity of court order, enter upon the Premises at any time to
inspect or remove all or any Personal Property from the Premises without
interference by the Landlord, and the Agents or their respective designees may
sell, transfer, or otherwise dispose of that Personal Property free of all
liens, claims, demands, rights and interests that the Landlord may have in that
Personal Property by law or agreement, including, without limitation, by public
auction or private sale (and the Agents may advertise and conduct such auction
or sale at the Premises, and shall use reasonable efforts to notify the Landlord
of their intention to hold any such auction or sale), in each case, without
interference by the Landlord and (b) shall make the Premises available for
inspection by the Landlord and prospective tenants and shall cooperate in
Landlord’s reasonable efforts to re-lease the Premises.

 

  8.

Without affecting the validity of this Letter Agreement, any of the Obligations
may be extended, amended, or otherwise modified without the consent of the
Landlord and

 

D-3



--------------------------------------------------------------------------------

  without giving notice thereof to the Landlord. This Letter Agreement may not
be changed or terminated orally or by course of conduct and is binding upon the
undersigned and the heirs, personal representatives, successors and assigns of
the undersigned and inures to the benefit of the Agents and their respective
successors and assigns. The person signing this Letter Agreement on behalf of
the Landlord represents to the Agents that he/she has the authority to do so on
behalf of the Landlord.

 

  9. All notices hereunder shall be in writing and sent by certified mail
(return receipt requested), overnight mail or facsimile (with a copy to be sent
by certified or overnight mail), to the other party at the address set forth on
the signature page hereto or at such other address as such other party shall
otherwise designate in accordance with this paragraph.

 

  10. This Letter Agreement is governed by and construed and interpreted in
accordance with the laws of the State of New York. The Landlord agrees that any
legal action or proceeding with respect to any of its obligations under this
Letter Agreement may be brought by the Agents in any New York state court or
federal court sitting in the Borough of Manhattan, in the city of New York. By
its execution and delivery of this Letter Agreement, the Landlord submits to and
accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Landlord
waives any claim that the State of New York is not a convenient forum or the
proper venue for any such action or proceeding.

 

  11. WAIVER OF SPECIAL DAMAGES. THE LANDLORD WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE LANDLORD MAY HAVE TO CLAIM OR RECOVER FROM THE
AGENTS OR ANY LENDER IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

  12. JURY WAIVER. THE LANDLORD AND THE AGENTS HEREBY VOLUNTARILY, KNOWLINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE BETWEEN THE LANDLORD AND THE AGENTS IN ANY WAY RELATED TO
THIS WAIVER.

 

  13. This Letter Agreement shall continue in full force and affect until the
indefeasible payment in full of all Obligations.

This Letter Agreement is executed and delivered by the Landlord as of the date
first written above.

 

D-4



--------------------------------------------------------------------------------

[NAME OF LANDLORD] By:  

 

Name:  

 

Title:  

 

 

Notice Address:

 

 

Attention:  

 

Facsimile:  

 

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

BAILEE NOTIFICATION

AND

ACKNOWLEDGMENT OF SECURITY INTEREST

                 , 2015

 

 

   

 

   

 

   

Ladies and Gentlemen:

Please be advised that we and certain of our affiliates (collectively the
“Company”) have entered or are about to enter into financing arrangements with
JPMorgan Chase Bank, N.A. (“JPM”) in its capacity as administrative agent and
collateral agent pursuant to the ABL Credit Agreement (as hereinafter defined)
acting for and on behalf of the parties thereto as lenders (in such capacity,
together with its successors and assigns, the “ABL Agent”) and the parties from
time to time to the ABL Credit Agreement as lenders (collectively, together with
their respective successors and assigns, the “ABL Lenders”) and Deutsche Bank AG
New York Branch (“DBNY”), in its capacity as administrative and collateral agent
pursuant to the Term Loan Credit Agreement (as hereinafter defined) acting for
and on behalf of the parties thereto as lenders (in such capacity, together with
its successors and assigns, “Term Loan Agent” and, together with the ABL Agent,
collectively, “Agents” and, individually, each an “Agent”) and the parties from
time to time to the Term Loan Credit Agreement as lenders (collectively,
together with their respective successors and assigns, the “Term Loan Lenders”
and together with ABL Lenders individually each a “Lender” and, collectively,
“Lenders”), pursuant to which the Company has granted or will grant to each
Agent a security interest in, among other collateral, all of the Company’s
existing and future inventory and other goods, which may at any time now or
hereafter be in your possession or control and all of the Company’s inventory
and other goods which may at any time now or hereafter be located on or in real
property or buildings owned, leased or otherwise in your possession or control,
and/or received or delivered to you for shipment, distribution, storage or
otherwise, whether pursuant to any agreement or otherwise (collectively,
“Collateral”).

For purposes of this agreement, the term “ABL Credit Agreement” as used herein
shall mean the ABL Credit Agreement, dated as of August 19, 2015, by and among
us, certain of our affiliates, the ABL Agent and the ABL Lenders, and the term
“Term Loan Credit Agreement” as used herein shall mean the Term Loan Credit
Agreement, dated as of August 19, 2015, by and among us, certain of our
affiliates, Term Loan Agent and Term Loan Lenders, in each case, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced. The term “Lender Representative” as used herein shall mean
the ABL Agent until such time as the ABL Agent notifies you in writing (at your
address below) that the Lender Representative shall be Term Loan Agent, and on
and after delivery of such notice to the undersigned, the term “Lender
Representative” shall mean Term Loan Agent.

 

E-1



--------------------------------------------------------------------------------

By your signature below, you acknowledge receipt of the above notice of each
Agent’s security interest and, upon receipt of written notice from the Lender
Representative, agree to follow all instructions that Lender Representative may
from time to time thereafter give to you with respect to Collateral in your
possession or control or located on or in any of your premises, and/or received
or delivered to you by or for our account for distribution, storage or
otherwise. Upon being so notified by Lender Representative, you are to abide
solely by Lender Representative’s instructions with respect to any of such goods
or other Collateral and you are not to release any Collateral to the Company or
to anyone else except according to written instructions which may be given to
you from time to time by Lender Representative. If so instructed by Lender
Representative, you agree to return to Lender Representative all of the
Company’s goods and other Collateral in your custody, control or possession at
the Company’s expense. Pursuant to the Uniform Commercial Code, Sections
9-313(c)(1) and 9-313(c)(2), a person in possession of such collateral must
authenticate a record acknowledging that it holds possession and will take
possession for the secured party’s benefit. You hereby acknowledge and agree
that you hold and will have possession of such goods or other Collateral and
proceeds for the benefit of Agents and Lenders and you shall not take any action
purporting to encumber or transfer any interest in such goods or other
Collateral or the proceeds thereof.

You agree and acknowledge that you do not have and in no event will you assert,
as against Lender Representative, any Agent or any Lender, any lien, right of
distraint or levy, right of offset, claim, deduction, counterclaim, security or
other interest in any Collateral now or hereafter located on any of your
premises or in your custody, possession or control, including any of the
foregoing which might otherwise arise or exist in your favor pursuant to any
agreement, common law, statute (including the Bankruptcy Code or any state
insolvency law) or otherwise. You certify that you do not know of any security
interest or other claim with respect to any of the Collateral, other than the
security interest which is the subject of this agreement. You agree that you
will not to enter into any arrangement similar to that which is set forth in
this letter agreement with any other person or entity at any time with respect
to the Collateral or any portion thereof. You agree and acknowledge that no
negotiable or non-negotiable warehouse receipts, documents of title or similar
instruments have been or will be issued by you with respect to any of the
Company’s goods, except for non-negotiable receipts naming Lender Representative
or the Company as consignee. You shall not take any action purporting to
encumber or transfer any interest in such inventory or other goods or other
Collateral. You are holding the Collateral as bailee for Agents and Lenders for
the purpose of perfecting the security interest and lien of Agents in the
Collateral. You acknowledge that the Company is not a lessee or tenant of the
premises where such Collateral is held and that the Collateral is not held by
you as a consignee. You also acknowledge (i) that the Collateral not covered by
a document, as defined in the Uniform Commercial Code, and (ii) that the
Collateral is and will be sequestered, stored, controlled, identified and
accounted for separately from the equipment, inventory and other similar
property of yours and other parties. You further acknowledge that you employ
security measures consistent with industry practice with respect to safeguarding
the property in your possession (including, without limitation, the Collateral)
from theft and/or damage.

You further agree, upon prior written notice from the Lender Representative, to
(a) allow Lender Representative or its agents to enter upon your premises during
business hours for the purpose of examining, removing, taking possession of or
otherwise dealing with any of the Collateral at any time in your possession or
copies of any books and records related thereto and (b) provide the Lender
Representative with any available detailed inventory reporting on a per location
basis upon written request from the Lender Representative.

 

E-2



--------------------------------------------------------------------------------

Agents and Lenders are relying upon this acknowledgment in connection with their
financing arrangements with the Company. This agreement may not be changed or
terminated orally or by course of conduct. Any change to the terms of this
agreement must be in writing and signed by Agents. This agreement shall be
binding upon you and your successors and assigns and shall be enforceable by and
inure to the benefit of Lender Representative, Agents, Lenders and their
respective successors and assigns.

This agreement constitutes our acknowledgment that Lender Representative, any
Agent or any Lender may assert any of the rights set forth or referred to
herein, without objection by us. We also agree to reimburse you for all
reasonable costs and expenses incurred by you as a direct result of compliance
with the instructions of Lender Representative as to the disposition of any of
the Collateral.

This letter agreement is governed by, and shall be construed in accordance with,
the laws of the State of New York.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

E-3



--------------------------------------------------------------------------------

Please acknowledge your agreement to the foregoing by signing in the space
provided below.

 

Very truly yours, [APPROPRIATE ENTITY] By:  

 

Title:  

 

 

ACKNOWLEDGED AND AGREED: [                                         ] By:  

 

Title:  

 

  (Bailee)

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

SUPPLEMENT NO. [●] dated as of [●] (this “Supplement”), to the Pledge and
Security Agreement dated as of August 19, 2015 (the “Security Agreement”), among
Party City Holdings Inc., a Delaware corporation (the “Company”), Party City
Corporation, a Delaware corporation (“Party City”, and together with the
Company, each a “Borrower” and collectively the “Borrowers”), PC Intermediate
Holdings, Inc., a Delaware corporation (“Holdings”), each Subsidiary of the
Borrowers party from time to time thereto (each such Subsidiary individually a
“Subsidiary Party” and collectively, the “Subsidiary Parties”; the Subsidiary
Parties, Holdings and the Borrowers are referred to collectively herein as the
“Grantors”), and Deutsche Bank AG New York Branch, as administrative agent and
as collateral agent (in such capacity, the “Agent”).

A. Reference is made to the Term Loan Credit Agreement dated as of August 19,
2015, (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Holdings, the
Borrowers, the Subsidiary Parties, the lenders from time to time party thereto,
and the Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Security
Agreement, as applicable.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans. Section 7.12 of the Security Agreement and Section 5.12
of the Credit Agreement provide that additional Domestic Subsidiaries of the
Borrower (other than Excluded Subsidiaries) may become Subsidiary Parties under
the Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Party under the Security Agreement in order to induce the
Lenders to make additional Loans and as consideration for Loans previously made.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.12 of the Security Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and a Grantor under
the Security Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and the New Subsidiary hereby (a) agrees to all
the terms and provisions of the Security Agreement applicable to it as a
Subsidiary Party and Grantor thereunder and (b) represents and warrants as of
the date hereof that the representations and warranties made by it as a Grantor
thereunder that are qualified as to materiality are true and correct in all
respects on and as of the date hereof and those that are not so qualified are
true and correct in all material respects on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Secured Obligations, does hereby create and grant
to the Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, their successors and permitted assigns, a security interest in
and Lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral of the New Subsidiary. Each reference to a “Grantor” and “Subsidiary
Party” in the Security Agreement shall be deemed to include the New Subsidiary.
The Security Agreement is hereby incorporated herein by reference.

 

F-1



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and except insofar as enforcement thereof is subject to general
principles of equity and good faith and fair dealing.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received a counterpart of this Supplement that bears the signature of the New
Subsidiary and the Agent has executed a counterpart hereof. Delivery of an
executed signature page to this Supplement by facsimile transmission or by email
as a “.pdf” or “.tif” attachment or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all material Collateral consisting of inventory or equipment of the New
Subsidiary (other than in-transit Collateral), (b) set forth on Schedule II
attached hereto is a true and correct schedule of all the Pledged Stock of the
New Subsidiary and all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business) and tangible chattel paper, in
each case exceeding $3,000,000, held by the New Subsidiary, (c) set forth on
Schedule III attached hereto is a true and correct schedule of all material
registered Patents, Trademarks and Copyrights of the New Subsidiary and (d) set
forth under its signature hereto is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS SUPPLEMENT, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY)
OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

F-2



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.01 of the Security Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its expenses in
connection with this Supplement, including the fees, other charges and
disbursements of counsel in accordance with Section 9.03(a) of the Credit
Agreement.

 

F-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

  Name:   Title:   Legal Name:   Jurisdiction of Formation:   Location of Chief
Executive Office:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

F-4



--------------------------------------------------------------------------------

Schedule I

to Supplement No.      to the

Pledge and Security Agreement

LOCATION OF COLLATERAL

 

Description

  

Location

        

 

I-1



--------------------------------------------------------------------------------

Schedule II

to Supplement No.      to the

Pledge and Security Agreement

LIST OF PLEDGED STOCK

AND OTHER INVESTMENT PROPERTY

STOCKS

 

Holder

 

Issuer

 

Certificate

Number(s)

 

Number of

Shares

 

Class of

Stock

 

Percentage of

Outstanding

Shares

                                       

BONDS

 

Holder

 

Issuer

 

Number

 

Face

Amount

 

Coupon Rate

 

Maturity

                                       

GOVERNMENT SECURITIES

 

Holder

 

Issuer

 

Number

 

Type

 

Face

Amount

 

Coupon

Rate

 

Maturity

                                               

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Holder

 

Issuer

 

Description of

Collateral

 

Percentage

Ownership Interest

                 

 

G-1



--------------------------------------------------------------------------------

Schedule III

to Supplement No.      to the

Pledge and Security Agreement

INTELLECTUAL PROPERTY RIGHTS

PATENT REGISTRATIONS

 

Patent Description

  

Patent Number

  

Issue Date

                 

PATENT APPLICATIONS

 

Patent Description

  

Application Filing Date

  

Application Serial Number

                 

TRADEMARK REGISTRATIONS

 

Trademark

  

Registration Date

  

Registration Number

                 

TRADEMARK APPLICATIONS

 

Trademark Application

  

Application Filing Date

  

Application Serial Number

                 

COPYRIGHT REGISTRATIONS

 

Copyright

  

Registration Date

  

Registration Number

                 

COPYRIGHT APPLICATIONS

 

Copyright Application

  

Application Filing Date

  

Application Serial Number

                 

 

III-1



--------------------------------------------------------------------------------

EXHIBIT G

 

Entity

 

Type of Account

 

Location

 

Store Location City

 

Store
Location
State

 

Bank

Party City Corporation   consolidation   Corporate       Bank of America Party
City Corporation   consolidation   Corporate       Wells Fargo Party City
Corporation   consolidation   Corporate       Chase Party City Corporation  
consolidation   Corporate       La Salle Party City Corporation   consolidation
  Corporate       Fifth Third Party City Corporation   consolidation   Corporate
      Wells Party City Corporation   consolidation   Corporate      
Fargo/Wachovia Party City Corporation   consolidation   Corporate       Bank of
America Party City Corporation   consolidation   Corporate       Wells Party
City Corporation   consolidation   Corporate       Fargo/Wachovia Party City
Corporation   Checking/Other Cash   Corporate       Bank of America Party City
Corporation   Checking/Other Cash   Corporate       Bank of America Party City
Corporation   Store Deposit   2   RANDOLPH   NJ   Santander Party City
Corporation   Store Deposit   2   RANDOLPH   NJ   Bank of America Party City
Corporation   Store Deposit   3   EAST HANOVER   NJ   TD BANK

 

G-1



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   4   WAYNE   NJ   Valley National Bank
Party City Corporation   Store Deposit   10   VIRGINIA BEACH   VA   Wells Fargo
Party City Corporation   Store Deposit   15   SKOKIE   IL   Wells Fargo Party
City Corporation   Store Deposit   42   CINCINNATI   OH   Fifth Third Party City
Corporation   Store Deposit   59   RICHARDSON   TX   Chase Party City
Corporation   Store Deposit   60   MESQUITE   TX   Chase Party City Corporation
  Store Deposit   61   PLANO   TX   Chase Party City Corporation   Store Deposit
  62   ARLINGTON   TX   Chase Party City Corporation   Store Deposit   63  
CARROLLTON   TX   Chase Party City Corporation   Store Deposit   64   IRVING  
TX   Chase Party City Corporation   Store Deposit   65   DALLAS   TX   Chase
Party City Corporation   Store Deposit   76   SANTA ANA   CA   Wells Fargo Party
City Corporation   Store Deposit   102   SNELLVILLE   GA   Chase Party City
Corporation   Store Deposit   115   ATLANTA   GA   Wells Fargo Party City
Corporation   Store Deposit   116   STATEN ISLAND   NY   Chase Party City
Corporation   Store Deposit   117   DENVER   CO   Wells Fargo Party City
Corporation   Store Deposit   135   MIAMI   FL   Wells Fargo Party City
Corporation   Store Deposit   135   MIAMI   FL   Bank of America

 

G-2



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   137   CHESAPEAKE   VA   SunTrust Bank
Party City Corporation   Store Deposit   139   AUSTELL   GA   Wells Fargo Party
City Corporation   Store Deposit   143   DULUTH   GA   Wells Fargo Party City
Corporation   Store Deposit   144   DOWNERS GROVE   IL   Chase Party City
Corporation   Store Deposit   158   MORROW   GA   Wells Fargo Party City
Corporation   Store Deposit   159   MARIETTA   GA   Wells Fargo Party City
Corporation   Store Deposit   165   CINCINNATI   OH   Fifth Third Party City
Corporation   Store Deposit   166   HIALEAH   FL   Wells Fargo Party City
Corporation   Store Deposit   166   HIALEAH   FL   Bank of America Party City
Corporation   Store Deposit   168   HIGHLAND PARK   IL   Chase Party City
Corporation   Store Deposit   169   SUGAR LAND   TX   Chase Party City
Corporation   Store Deposit   171   CHICAGO   IL   North Community Bank Party
City Corporation   Store Deposit   178   ATLANTA   GA   Chase Party City
Corporation   Store Deposit   183   ATLANTA   GA   Chase Party City Corporation
  Store Deposit   189   DALLAS   TX   Chase Party City Corporation   Store
Deposit   196   ARLINGTON HEIGHTS   IL   Chase Party City Corporation   Store
Deposit   197   WHEATON   IL   Chase Party City Corporation   Store Deposit  
203   LEWISVILLE   TX   Chase

 

G-3



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   203   LEWISVILLE   TX   Bank of America
Party City Corporation   Store Deposit   207   MIAMI   FL   BB&T Party City
Corporation   Store Deposit   207   MIAMI   FL   Bank of America Party City
Corporation   Store Deposit   210   MIAMI   FL   Chase Party City Corporation  
Store Deposit   210   MIAMI   FL   Bank of America Party City Corporation  
Store Deposit   219   PLANO   TX   Wells Fargo Party City Corporation   Store
Deposit   219   PLANO   TX   Bank of America Party City Corporation   Store
Deposit   220   ATLANTA   GA   Wells Fargo Party City Corporation   Store
Deposit   220   ATLANTA   GA   Bank of America Party City Corporation   Store
Deposit   221   CONYERS   GA   Wells Fargo Party City Corporation   Store
Deposit   222   FAYETTEVILLE   GA   SunTrust Party City Corporation   Store
Deposit   222   FAYETTEVILLE   GA   Bank of America Party City Corporation  
Store Deposit   223   GAINESVILLE   GA   SunTrust Party City Corporation   Store
Deposit   223   GAINESVILLE   GA   Bank of America Party City Corporation  
Store Deposit   234   DOUGLASVILLE   GA   Wells Fargo Party City Corporation  
Store Deposit   238   MIAMI   FL   Wells Fargo Party City Corporation   Store
Deposit   239   MARIETTA   GA   Wells Fargo Party City Corporation   Store
Deposit   240   JOHNS CREEK   GA   Wells Fargo

 

G-4



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   248   NEWNAN   GA   Wells Fargo Party
City Corporation   Store Deposit   264   CUMMING   GA   Wells Fargo Party City
Corporation   Store Deposit   264   CUMMING   GA   Bank of America Party City
Corporation   Store Deposit   266   FT MYERS   FL   Fifth Third Party City
Corporation   Store Deposit   266   FT MYERS   FL   Bank of America Party City
Corporation   Store Deposit   275   ATHENS   GA   Wells Fargo Party City
Corporation   Store Deposit   289   MACON   GA   SunTrust Party City Corporation
  Store Deposit   289   MACON   GA   Bank of America Party City Corporation  
Store Deposit   292   ALPHARETTA   GA   Wells Fargo Party City Corporation  
Store Deposit   292   ALPHARETTA   GA   Bank of America Party City Corporation  
Store Deposit   302   DAVIE   FL   Wells Fargo Party City Corporation   Store
Deposit   304   OAKLAND PARK   FL   Wells Fargo Party City Corporation   Store
Deposit   304   OAKLAND PARK   FL   Bank of America Party City Corporation  
Store Deposit   308   PEMBROKE PINES   FL   Wells Fargo Party City Corporation  
Store Deposit   309   MIAMI   FL   PNC Party City Corporation   Store Deposit  
309   MIAMI   FL   Bank of America Party City Corporation   Store Deposit   310
  COLUMBUS   GA   Wells Fargo Party City Corporation   Store Deposit   315  
HOLLYWOOD   FL   Wells Fargo

 

G-5



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   316   MIAMI   FL   Wells Fargo Party
City Corporation   Store Deposit   316   MIAMI   FL   Bank of America Party City
Corporation   Store Deposit   317   MIAMI   FL   Wells Fargo Party City
Corporation   Store Deposit   319   KENDALL   FL   Wells Fargo Party City
Corporation   Store Deposit   319   KENDALL   FL   Bank of America Party City
Corporation   Store Deposit   323   BOCA RATON   FL   Wells Fargo Party City
Corporation   Store Deposit   323   BOCA RATON   FL   Bank of America Party City
Corporation   Store Deposit   324   PEMBROKE PINES   FL   TD BANK Party City
Corporation   Store Deposit   326   PLANTATION   FL   Chase Party City
Corporation   Store Deposit   326   PLANTATION   FL   Bank of America Party City
Corporation   Store Deposit   327   TALLAHASSEE   FL   BB&T Party City
Corporation   Store Deposit   327   TALLAHASSEE   FL   Bank of America Party
City Corporation   Store Deposit   331   ROYAL PALM BEACH   FL   BB&T Party City
Corporation   Store Deposit   331   ROYAL PALM BEACH   FL   Bank of America
Party City Corporation   Store Deposit   332   CORAL SPRINGS   FL   Wells Fargo
Party City Corporation   Store Deposit   332   CORAL SPRINGS   FL   Bank of
America Party City Corporation   Store Deposit   333   MIAMI   FL   Wells Fargo
Party City Corporation   Store Deposit   336   EAST POINT   GA   Wells Fargo

 

G-6



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   337   BUFORD   GA   Wells Fargo Party
City Corporation   Store Deposit   337   BUFORD   GA   Bank of America Party
City Corporation   Store Deposit   338   PENSACOLA   FL   Regions Party City
Corporation   Store Deposit   338   PENSACOLA   FL   Bank of America Party City
Corporation   Store Deposit   348   ESTERO   FL   Wells Fargo Party City
Corporation   Store Deposit   350   JENSEN BEACH   FL   Wells Fargo Party City
Corporation   Store Deposit   357   MELBOURNE   FL   Wells Fargo Party City
Corporation   Store Deposit   367   MIAMI   FL   Regions Party City Corporation
  Store Deposit   367   MIAMI   FL   Bank of America Party City Corporation  
Store Deposit   373   SUMMERVILLE   SC   Wells Fargo Party City Corporation  
Store Deposit   374   MIAMI   FL   Wells Fargo Party City Corporation   Store
Deposit   376   WINTER GARDEN   FL   Wells Fargo Party City Corporation   Store
Deposit   377   KISSIMMEE   FL   Wells Fargo Party City Corporation   Store
Deposit   377   KISSIMMEE   FL   Bank of America Party City Corporation   Store
Deposit   400   GARLAND   TX   Chase Party City Corporation   Store Deposit  
401   EL CENTRO   CA   Wells Fargo Party City Corporation   Store Deposit   401
  EL CENTRO   CA   Bank of America Party City Corporation   Store Deposit   402
  WOODBRIDGE   NJ   Wells Fargo

 

G-7



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   403   UNION   NJ   Wells Fargo Party
City Corporation   Store Deposit   403   UNION   NJ   Bank of America Party City
Corporation   Store Deposit   404   BROOKLYN   NY   Citibank Party City
Corporation   Store Deposit   406   JERSEY CITY   NJ   Wells Fargo Party City
Corporation   Store Deposit   406   JERSEY CITY   NJ   Bank of America Party
City Corporation   Store Deposit   407   CUYAHOGA FALLS   OH   Chase Party City
Corporation   Store Deposit   408   WATCHUNG   NJ   Wells Fargo Party City
Corporation   Store Deposit   409   OCEANSIDE   NY   Chase Party City
Corporation   Store Deposit   410   PASADENA   TX   Wells Fargo Party City
Corporation   Store Deposit   410   PASADENA   TX   Bank of America Party City
Corporation   Store Deposit   411   NEW HARTFORD   NY   M&T Party City
Corporation   Store Deposit   412   SAINT LOUIS   MO   US Bank Party City
Corporation   Store Deposit   412   SAINT LOUIS   MO   Bank of America Party
City Corporation   Store Deposit   413   KATY   TX   Chase Party City
Corporation   Store Deposit   413   KATY   TX   Bank of America Party City
Corporation   Store Deposit   414   TURLOCK   CA   Wells Fargo Party City
Corporation   Store Deposit   416   DENTON   TX   Chase Party City Corporation  
Store Deposit   418   FORT WORTH   TX   Chase

 

G-8



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   419   PITTSBURG   CA   Wells Fargo
Party City Corporation   Store Deposit   419   PITTSBURG   CA   Bank of America
Party City Corporation   Store Deposit   420   NOVATO   CA   Wells Fargo Party
City Corporation   Store Deposit   421   MCKINNEY   TX   Wells Fargo Party City
Corporation   Store Deposit   421   MCKINNEY   TX   Bank of America Party City
Corporation   Store Deposit   422   PORTCHESTER   NY   Wells Fargo Party City
Corporation   Store Deposit   422   PORTCHESTER   NY   Bank of America Party
City Corporation   Store Deposit   423   NEW ROCHELLE   NY   Chase Party City
Corporation   Store Deposit   423   NEW ROCHELLE   NY   Bank of America Party
City Corporation   Store Deposit   424   ORLANDO   FL   Fifth Third Party City
Corporation   Store Deposit   424   ORLANDO   FL   Bank of America Party City
Corporation   Store Deposit   425   WEST BABYLON   NY   Chase Party City
Corporation   Store Deposit   426   LAS VEGAS   NV   Wells Fargo Party City
Corporation   Store Deposit   427   CHINO   CA   Wells Fargo Party City
Corporation   Store Deposit   429   HENDERSON   NV   Wells Fargo Party City
Corporation   Store Deposit   429   HENDERSON   NV   Bank of America Party City
Corporation   Store Deposit   430   WESTLAND   MI   Chase Party City Corporation
  Store Deposit   430   WESTLAND   MI   Bank of America

 

G-9



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   431   GRANDVILLE   MI   Fifth Third
Party City Corporation   Store Deposit   431   GRANDVILLE   MI   Bank of America
Party City Corporation   Store Deposit   432   BOLINGBROOK   IL   West Suburban
Bank Party City Corporation   Store Deposit   433   LAKE ZURICH   IL   Fifth
Third Party City Corporation   Store Deposit   433   LAKE ZURICH   IL   Bank of
America Party City Corporation   Store Deposit   436   PICO RIVERA   CA   Wells
Fargo Party City Corporation   Store Deposit   437   MISSION VIEJO   CA   Chase
Party City Corporation   Store Deposit   437   MISSION VIEJO   CA   Bank of
America Party City Corporation   Store Deposit   438   SILVERDALE   WA   Chase
Party City Corporation   Store Deposit   438   SILVERDALE   WA   Bank of America
Party City Corporation   Store Deposit   439   LOS ANGELES   CA   Wells Fargo
Party City Corporation   Store Deposit   440   MCALLEN   TX   Wells Fargo Party
City Corporation   Store Deposit   440   MCALLEN   TX   Bank of America Party
City Corporation   Store Deposit   441   SANTEE   CA   Wells Fargo Party City
Corporation   Store Deposit   442   WEST HILLS   CA   Wells Fargo Party City
Corporation   Store Deposit   442   WEST HILLS   CA   Bank of America Party City
Corporation   Store Deposit   443   RANCHO CUCAMONGA   CA   Chase Party City
Corporation   Store Deposit   444   BRENTWOOD   CA   Wells Fargo

 

G-10



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   444   BRENTWOOD   CA   Bank of America
Party City Corporation   Store Deposit   445   ESCONDIDO   CA   Wells Fargo
Party City Corporation   Store Deposit   446   THOUSAND OAKS   CA   Wells Fargo
Party City Corporation   Store Deposit   449   SACRAMENTO   CA   Wells Fargo
Party City Corporation   Store Deposit   450   OLYMPIA   WA   Wells Fargo Party
City Corporation   Store Deposit   457   AURORA   CO   Wells Fargo Party City
Corporation   Store Deposit   459   MONROVIA   CA   Chase Party City Corporation
  Store Deposit   462   EVERETT   #N/A   Bank of America Party City Corporation
  Store Deposit   463   BELLEVUE   WA   Wells Fargo Party City Corporation  
Store Deposit   463   BELLEVUE   WA   Bank of America Party City Corporation  
Store Deposit   464   KENT   WA   Wells Fargo Party City Corporation   Store
Deposit   464   KENT   WA   Bank of America Party City Corporation   Store
Deposit   465   MARYSVILLE   WA   Wells Fargo Party City Corporation   Store
Deposit   466   PUYALLUP   WA   Wells Fargo Party City Corporation   Store
Deposit   466   PUYALLUP   WA   Bank of America Party City Corporation   Store
Deposit   469   FLOWER MOUND   TX   Wells Fargo Party City Corporation   Store
Deposit   469   FLOWER MOUND   TX   Bank of America Party City Corporation  
Store Deposit   470   SALINAS   CA   Wells Fargo

 

G-11



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   471   WOODINVILLE   WA   Wells Fargo
Party City Corporation   Store Deposit   471   WOODINVILLE   WA   Bank of
America Party City Corporation   Store Deposit   472   LITTLETON   CO   Wells
Fargo Party City Corporation   Store Deposit   473   Everett   WA   Bank of
America Party City Corporation   Store Deposit   474   BURLINGTON   WA   Wells
Fargo Party City Corporation   Store Deposit   474   BURLINGTON   WA   Bank of
America Party City Corporation   Store Deposit   476   FARMINGTON HILLS   MI  
Chase Party City Corporation   Store Deposit   477   OSWEGO   IL   Fifth Third
Party City Corporation   Store Deposit   478   LEVITTOWN   NY   Citibank Party
City Corporation   Store Deposit   479   WATAUGA   TX   Wells Fargo Party City
Corporation   Store Deposit   480   MAYS LANDING   NJ   Wells Fargo Party City
Corporation   Store Deposit   481   CEDAR HILL   TX   Wells Fargo Party City
Corporation   Store Deposit   481   CEDAR HILL   TX   Bank of America Party City
Corporation   Store Deposit   482   ORLAND PARK   IL   Chase Party City
Corporation   Store Deposit   485   OPELIKA   AL   RBC Party City Corporation  
Store Deposit   486   MIRA LOMA   CA   US Bank Party City Corporation   Store
Deposit   486   MIRA LOMA   CA   Bank of America Party City Corporation   Store
Deposit   487   LAS VEGAS   NV   Chase

 

G-12



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   487   LAS VEGAS   NV   Bank of America
Party City Corporation   Store Deposit   488   EULESS   TX   Chase Party City
Corporation   Store Deposit   488   EULESS   TX   Bank of America Party City
Corporation   Store Deposit   489   ARLINGTON   TX   Chase Party City
Corporation   Store Deposit   490   WILKES BARRE   PA   PNC Party City
Corporation   Store Deposit   491   BROWNSVILLE   TX   Wells Fargo Party City
Corporation   Store Deposit   491   BROWNSVILLE   TX   Bank of America Party
City Corporation   Store Deposit   492   LANSING   MI   Chase Party City
Corporation   Store Deposit   495   COLUMBUS   OH   Chase Party City Corporation
  Store Deposit   496   STROUDSBURG   PA   Wells Fargo Party City Corporation  
Store Deposit   497   DEARBORN   MI   Chase Party City Corporation   Store
Deposit   498   FAIRFIELD   CA   US Bank Party City Corporation   Store Deposit
  498   FAIRFIELD   CA   Bank of America Party City Corporation   Store Deposit
  500   ORLANDO   FL   Fifth Third Party City Corporation   Store Deposit   503
  ORLANDO   FL   Wells Fargo Party City Corporation   Store Deposit   504  
MIDDLETOWN   NY   Chase Party City Corporation   Store Deposit   505   CHICAGO  
IL   Chase Party City Corporation   Store Deposit   506   ANAHEIM   CA  
Citibank

 

G-13



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   506   ANAHEIM   CA   Bank of America
Party City Corporation   Store Deposit   507   CHULA VISTA   CA   Wells Fargo
Party City Corporation   Store Deposit   507   CHULA VISTA   CA   Bank of
America Party City Corporation   Store Deposit   510   MIAMI GARDENS   FL  
Wells Fargo Party City Corporation   Store Deposit   510   MIAMI GARDENS   FL  
Bank of America Party City Corporation   Store Deposit   511   ROSEVILLE   MI  
Chase Party City Corporation   Store Deposit   512   LONG ISLAND CITY   NY  
Chase Party City Corporation   Store Deposit   513   ALLEN PARK   MI   Chase
Party City Corporation   Store Deposit   514   LOS ANGELES   CA   Wells Fargo
Party City Corporation   Store Deposit   515   GREENBELT   MD   Wells Fargo
Party City Corporation   Store Deposit   515   GREENBELT   MD   Bank of America
Party City Corporation   Store Deposit   516   ROYAL OAK   MI   Chase Party City
Corporation   Store Deposit   518   MADISON   WI   US Bank Party City
Corporation   Store Deposit   519   BROOKLYN   NY   Chase Party City Corporation
  Store Deposit   520   LA HABRA   CA   Wells Fargo Party City Corporation  
Store Deposit   521   NATIONAL CITY   CA   Wells Fargo Party City Corporation  
Store Deposit   522   BRONX   NY   Chase Party City Corporation   Store Deposit
  523   BOCA RATON   FL   Wells Fargo

 

G-14



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   524   EL CAJON   CA   Wells Fargo Party
City Corporation   Store Deposit   525   CENTEREACH   NY   Chase Party City
Corporation   Store Deposit   526   ENCINITAS   CA   Wells Fargo Party City
Corporation   Store Deposit   527   LAWRENCE   NY   Chase Party City Corporation
  Store Deposit   529   STERLING HEIGHTS   MI   Chase Party City Corporation  
Store Deposit   530   BROOKLYN   NY   Chase Party City Corporation   Store
Deposit   531   BRONX   NY   Chase Party City Corporation   Store Deposit   532
  LANSING   IL   US Bank Party City Corporation   Store Deposit   532   LANSING
  IL   Bank of America Party City Corporation   Store Deposit   533   CHICAGO
RIDGE   IL   Chase Party City Corporation   Store Deposit   533   CHICAGO RIDGE
  IL   Bank of America Party City Corporation   Store Deposit   534  
WEST PATERSON   NJ   PNC Party City Corporation   Store Deposit   538   LAS
VEGAS   NV   Citibank Party City Corporation   Store Deposit   539   LIVONIA  
MI   Huntington National Bank Party City Corporation   Store Deposit   540  
LAUDERHILL   FL   Wells Fargo Party City Corporation   Store Deposit   540  
LAUDERHILL   FL   Bank of America Party City Corporation   Store Deposit   541  
BALDWIN PARK   CA   Wells Fargo Party City Corporation   Store Deposit   541  
BALDWIN PARK   CA   Bank of America

 

G-15



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   542   Ballwin   MO   Bank of America
Party City Corporation   Store Deposit   544   ALHAMBRA   CA   Wells Fargo Party
City Corporation   Store Deposit   544   ALHAMBRA   CA   Bank of America Party
City Corporation   Store Deposit   545   STAMFORD   CT   Wells Fargo Party City
Corporation   Store Deposit   546   SAN JOSE   CA   Citibank Party City
Corporation   Store Deposit   548   IRVINE   CA   Chase Party City Corporation  
Store Deposit   548   IRVINE   CA   Bank of America Party City Corporation  
Store Deposit   549   LIGHTHOUSE POINT   FL   Wells Fargo Party City Corporation
  Store Deposit   550   LAS VEGAS   NV   Wells Fargo Party City Corporation  
Store Deposit   551   ROCHESTER HILLS   MI   Fifth Third Party City Corporation
  Store Deposit   552   CINCINNATI   OH   Fifth Third Party City Corporation  
Store Deposit   555   WOODBURY   NY   Chase Party City Corporation   Store
Deposit   556   NEW HYDE PARK   NY   Chase Party City Corporation   Store
Deposit   558   SOUTH MIAMI   FL   Wells Fargo Party City Corporation   Store
Deposit   559   VALENCIA   CA   Wells Fargo Party City Corporation   Store
Deposit   560   WEST COVINA   CA   Wells Fargo Party City Corporation   Store
Deposit   560   WEST COVINA   CA   Bank of America Party City Corporation  
Store Deposit   561   OLIVETTE   MO   PNC

 

G-16



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   561   OLIVETTE   MO   Bank of America
Party City Corporation   Store Deposit   562   CARLE PLACE   NY   Chase Party
City Corporation   Store Deposit   563   ROSEVILLE   CA   Wells Fargo Party City
Corporation   Store Deposit   564   SAINT LOUIS   MO   Regions Bank Party City
Corporation   Store Deposit   565   NORTH BABYLON   NY   Chase Party City
Corporation   Store Deposit   566   BREA   CA   Chase Party City Corporation  
Store Deposit   566   BREA   CA   Bank of America Party City Corporation   Store
Deposit   567   ELMONT   NY   Chase Party City Corporation   Store Deposit   567
  ELMONT   NY   Bank of America Party City Corporation   Store Deposit   569  
ROCKFORD   IL   Chase Party City Corporation   Store Deposit   570   FORT
COLLINS   CO   Chase Party City Corporation   Store Deposit   571   DALY CITY  
CA   Wells Fargo Party City Corporation   Store Deposit   571   DALY CITY   CA  
Bank of America Party City Corporation   Store Deposit   572   OCEANSIDE   CA  
Citibank Party City Corporation   Store Deposit   573   PASADENA   CA   Wells
Fargo Party City Corporation   Store Deposit   573   PASADENA   CA   Bank of
America Party City Corporation   Store Deposit   574   MERRILLVILLE   IN   Chase
Party City Corporation   Store Deposit   575   NEWINGTON   CT   People’s United
Bank

 

G-17



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   577   NAPLES   FL   Chase Party City
Corporation   Store Deposit   577   NAPLES   FL   Bank of America Party City
Corporation   Store Deposit   578   HOUSTON   TX   Chase Party City Corporation
  Store Deposit   580   SAN DIMAS   CA   Wells Fargo Party City Corporation  
Store Deposit   580   SAN DIMAS   CA   Bank of America Party City Corporation  
Store Deposit   581   LAUREL   MD   PNC Party City Corporation   Store Deposit  
582   CHINO   CA   Chase Party City Corporation   Store Deposit   582   CHINO  
CA   Bank of America Party City Corporation   Store Deposit   583   INDIANAPOLIS
  IN   Chase Party City Corporation   Store Deposit   584   OAK BROOK   IL  
West Suburban Bank Party City Corporation   Store Deposit   586   PEMBROKE PINES
  FL   Wells Fargo Party City Corporation   Store Deposit   586   PEMBROKE PINES
  FL   Bank of America Party City Corporation   Store Deposit   587   EVANSVILLE
  IN   Fifth Third Party City Corporation   Store Deposit   588   HOUSTON   TX  
Wells Fargo Party City Corporation   Store Deposit   589   FISHERS   IN   Chase
Party City Corporation   Store Deposit   591   ORANGE   CT   TD Bank Party City
Corporation   Store Deposit   592   EL CAJON   CA   US Bank Party City
Corporation   Store Deposit   593   LUBBOCK   TX   Wells Fargo

 

G-18



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   593   LUBBOCK   TX   Bank of America
Party City Corporation   Store Deposit   594   WILLOUGHBY   OH   Chase Party
City Corporation   Store Deposit   595   LAKELAND   FL   Wells Fargo Party City
Corporation   Store Deposit   597   PHILLIPSBURG   NJ   Wells Fargo Party City
Corporation   Store Deposit   599   PITTSBURGH   PA   First Niagara Party City
Corporation   Store Deposit   600   FORESTVILLE   MD   Wells Fargo Party City
Corporation   Store Deposit   600   FORESTVILLE   MD   Bank of America Party
City Corporation   Store Deposit   601   BLOOMINGTON   IL   US Bank Party City
Corporation   Store Deposit   602   PLAINFIELD   IN   Harris Bank Party City
Corporation   Store Deposit   603   STATEN ISLAND   NY   Chase Party City
Corporation   Store Deposit   605   LONG BEACH   CA   Wells Fargo Party City
Corporation   Store Deposit   607   DOWNEY   CA   US Bank Party City Corporation
  Store Deposit   607   DOWNEY   CA   Bank of America Party City Corporation  
Store Deposit   608   MANSFIELD   TX   Chase Party City Corporation   Store
Deposit   609   TOLEDO   OH   Charter One Bank Party City Corporation   Store
Deposit   610   LITTLETON   CO   Chase Party City Corporation   Store Deposit  
611   NORFOLK   VA   Wells Fargo Party City Corporation   Store Deposit   611  
NORFOLK   VA   Bank of America

 

G-19



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   613   COMMACK   NY   Chase Party City
Corporation   Store Deposit   614   SAN JOSE   CA   Wells Fargo Party City
Corporation   Store Deposit   615   MASSAPEQUA   NY   Chase Party City
Corporation   Store Deposit   618   LEXINGTON   KY   Chase Party City
Corporation   Store Deposit   619   AUGUSTA   GA   Wells Fargo Party City
Corporation   Store Deposit   621   CEDAR PARK   TX   Wells Fargo Party City
Corporation   Store Deposit   622   COMPTON   CA   Wells Fargo Party City
Corporation   Store Deposit   622   COMPTON   CA   Bank of America Party City
Corporation   Store Deposit   623   BOYNTON BEACH   FL   Wells Fargo Party City
Corporation   Store Deposit   624   MODESTO   CA   Wells Fargo Party City
Corporation   Store Deposit   625   LAFAYETTE   LA   Chase Party City
Corporation   Store Deposit   626   RICHMOND   CA   Wells Fargo Party City
Corporation   Store Deposit   627   CINCINNATI   OH   Fifth Third Party City
Corporation   Store Deposit   628   FREDERICKSBURG   VA   Wells Fargo Party City
Corporation   Store Deposit   629   BERWYN   IL   Fifth Third Party City
Corporation   Store Deposit   631   HOUSTON   TX   Wells Fargo Party City
Corporation   Store Deposit   633   LAKE CHARLES   LA   Chase Party City
Corporation   Store Deposit   634   WHITTIER   CA   US Bank

 

G-20



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   634   WHITTIER   CA   Bank of America
Party City Corporation   Store Deposit   635   SAN LORENZO   CA   Wells Fargo
Party City Corporation   Store Deposit   635   SAN LORENZO   CA  
Bank of America Party City Corporation   Store Deposit   636   BURLINGTON   NJ  
Wells Fargo Party City Corporation   Store Deposit   638   SAN JOSE   CA   Wells
Fargo Party City Corporation   Store Deposit   639   VAN NUYS   CA   Wells Fargo
Party City Corporation   Store Deposit   639   VAN NUYS   CA   Bank of America
Party City Corporation   Store Deposit   641   CORPUS CHRISTI   TX   Wells Fargo
Party City Corporation   Store Deposit   641   CORPUS CHRISTI   TX   Bank of
America Party City Corporation   Store Deposit   642   COLORADO SPRINGS   CO  
Chase Party City Corporation   Store Deposit   644   DUBLIN   CA   Wells Fargo
Party City Corporation   Store Deposit   645   CRANBERRY TOWNSHIP   PA   PNC
Party City Corporation   Store Deposit   646   RENO   NV   Wells Fargo Party
City Corporation   Store Deposit   647   MOUNT KISCO   NY   Citibank Party City
Corporation   Store Deposit   648   GRAND PRAIRIE   TX   Wells Fargo Party City
Corporation   Store Deposit   649   COLUMBUS   OH   Chase Party City Corporation
  Store Deposit   650   CHICAGO   IL   Chase Party City Corporation   Store
Deposit   651   WEST PALM BEACH   FL   Wells Fargo

 

G-21



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   651   WEST PALM BEACH   FL  
Bank of America Party City Corporation   Store Deposit   652   ROUND ROCK   TX  
Wells Fargo Party City Corporation   Store Deposit   652   ROUND ROCK   TX  
Bank of America Party City Corporation   Store Deposit   655   ORLANDO   FL  
Wells Fargo Party City Corporation   Store Deposit   656   SHREVEPORT   LA  
Chase Party City Corporation   Store Deposit   661   SAN MARCOS   CA   Wells
Fargo Party City Corporation   Store Deposit   662   PLEASANT HILLS   PA   PNC
Party City Corporation   Store Deposit   664   CHICAGO   IL   Chase Party City
Corporation   Store Deposit   665   TUKWILA   WA   Wells Fargo Party City
Corporation   Store Deposit   668   MELVILLE   NY   Chase Party City Corporation
  Store Deposit   669   TORRANCE   CA   Wells Fargo Party City Corporation  
Store Deposit   671   HOMESTEAD   FL   Wells Fargo Party City Corporation  
Store Deposit   672   FEDERAL WAY   WA   Wells Fargo Party City Corporation  
Store Deposit   673   CARMEL   IN   Chase Party City Corporation   Store Deposit
  674   STATEN ISLAND   NY   Chase Party City Corporation   Store Deposit   675
  STONY BROOK   NY   Chase Party City Corporation   Store Deposit   679   ORANGE
  CA   Wells Fargo Party City Corporation   Store Deposit   681   NEW YORK   NY
  Citibank

 

G-22



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   683   HUMBLE   TX   Chase Party City
Corporation   Store Deposit   685   CARBONDALE   IL   Regions Bank Party City
Corporation   Store Deposit   686   MONROE   NY   Chase Party City Corporation  
Store Deposit   687   ELMHURST   NY   Chase Party City Corporation   Store
Deposit   688   SPRINGFIELD   VA   BB&T Party City Corporation   Store Deposit  
688   SPRINGFIELD   VA   Bank of America Party City Corporation   Store Deposit
  689   ISLIP   NY   Chase Party City Corporation   Store Deposit   689   ISLIP
  NY   Bank of America Party City Corporation   Store Deposit   690   YORKTOWN
HEIGHTS   NY   Chase Party City Corporation   Store Deposit   691   MURFREESBORO
  TN   Regions Bank Party City Corporation   Store Deposit   692   PATCHOGUE  
NY   Chase Party City Corporation   Store Deposit   695   DEPTFORD   NJ   Wells
Fargo Party City Corporation   Store Deposit   697   ORLANDO   FL   Chase Party
City Corporation   Store Deposit   698   VIRGINIA BEACH   VA   Wells Fargo Party
City Corporation   Store Deposit   698   VIRGINIA BEACH   VA   Bank of America
Party City Corporation   Store Deposit   699   HURST   TX   Chase Party City
Corporation   Store Deposit   699   HURST   TX   Bank of America Party City
Corporation   Store Deposit   701   KINGSTON   NY   Key Bank

 

G-23



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   701   KINGSTON   NY   Bank of America
Party City Corporation   Store Deposit   703   SAN FRANCISCO   CA   Wells Fargo
Party City Corporation   Store Deposit   704   SYRACUSE   NY   Chase Party City
Corporation   Store Deposit   704   SYRACUSE   NY   Bank of America Party City
Corporation   Store Deposit   705   MIAMI   FL   Wells Fargo Party City
Corporation   Store Deposit   706   WINCHESTER   VA   Wells Fargo Party City
Corporation   Store Deposit   707   CHULA VISTA   CA   Wells Fargo Party City
Corporation   Store Deposit   707   CHULA VISTA   CA   Bank of America Party
City Corporation   Store Deposit   708   PORT ST LUCIE   FL   Chase Party City
Corporation   Store Deposit   709   MCHENRY   IL   Chase Party City Corporation
  Store Deposit   709   MCHENRY   IL   Bank of America Party City Corporation  
Store Deposit   710   CLIFTON   NJ   Wells Fargo Party City Corporation   Store
Deposit   711   NORTH BERGEN   NJ   Chase Party City Corporation   Store Deposit
  712   LAWRENCEVILLE   NJ   Chase Party City Corporation   Store Deposit   712
  LAWRENCEVILLE   NJ   Bank of America Party City Corporation   Store Deposit  
713   HAMILTON   NJ   Chase Party City Corporation   Store Deposit   713  
HAMILTON   NJ   Bank of America Party City Corporation   Store Deposit   714  
MOORESTOWN   NJ   Wells Fargo

 

G-24



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   715   MILLVILLE   NJ   TD Bank Party
City Corporation   Store Deposit   715   MILLVILLE   NJ   Bank of America Party
City Corporation   Store Deposit   716   TURNERSVILLE   NJ   Wells Fargo Party
City Corporation   Store Deposit   717   VOORHEES   NJ   Wells Fargo Party City
Corporation   Store Deposit   718   YONKERS   NY   Wells Fargo Party City
Corporation   Store Deposit   718   YONKERS   NY   Bank of America Party City
Corporation   Store Deposit   727   BETHLEHEM   PA   Wells Fargo Party City
Corporation   Store Deposit   727   BETHLEHEM   PA   Bank of America Party City
Corporation   Store Deposit   728   WHITEHALL   PA   Wells Fargo Party City
Corporation   Store Deposit   728   WHITEHALL   PA   Bank of America Party City
Corporation   Store Deposit   734   HACKETTSTOWN   NJ   Wells Fargo Party City
Corporation   Store Deposit   735   PITTSBURGH   PA   Citizens Bank Party City
Corporation   Store Deposit   736   GARDEN GROVE   CA   Wells Fargo Party City
Corporation   Store Deposit   736   GARDEN GROVE   CA   Bank of America Party
City Corporation   Store Deposit   737   ATLANTA   GA   Wells Fargo Party City
Corporation   Store Deposit   738   LANHAM   MD   Wells Fargo Party City
Corporation   Store Deposit   739   BURLESON   TX   Wells Fargo Party City
Corporation   Store Deposit   740   HIRAM   GA   Wells Fargo

 

G-25



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   741   NEW YORK   NY   Wells Fargo Party
City Corporation   Store Deposit   743   PALMDALE   CA   Wells Fargo Party City
Corporation   Store Deposit   745   PARAMUS   NJ   TD Bank Party City
Corporation   Store Deposit   746   PARAMUS   NJ   Wells Fargo Party City
Corporation   Store Deposit   746   PARAMUS   NJ   Bank of America Party City
Corporation   Store Deposit   747   BRIDGEWATER   NJ   Wells Fargo Party City
Corporation   Store Deposit   747   BRIDGEWATER   NJ   Bank of America Party
City Corporation   Store Deposit   748   EDGEWATER   NJ   Chase Party City
Corporation   Store Deposit   748   EDGEWATER   NJ   Bank of America Party City
Corporation   Store Deposit   749   HUNTINGTON BEACH   CA   Wells Fargo Party
City Corporation   Store Deposit   749   HUNTINGTON BEACH   CA   Bank of America
Party City Corporation   Store Deposit   750   RIVERSIDE   CA   Wells Fargo
Party City Corporation   Store Deposit   750   RIVERSIDE   CA   Bank of America
Party City Corporation   Store Deposit   751   LAGUNA NIGUEL   CA   Wells Fargo
Party City Corporation   Store Deposit   751   LAGUNA NIGUEL   CA   Bank of
America Party City Corporation   Store Deposit   752   RESEDA   CA   Wells Fargo
Party City Corporation   Store Deposit   753   WILLIAMSPORT   PA   Sovereign
Party City Corporation   Store Deposit   754   LEAGUE CITY   TX   Chase

 

G-26



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   755   HOUSTON   TX   Wells Fargo Party
City Corporation   Store Deposit   757   RICHMOND   TX   Wells Fargo Party City
Corporation   Store Deposit   758   HOUSTON   TX   Chase Party City Corporation
  Store Deposit   759   BEAUMONT   TX   Chase Party City Corporation   Store
Deposit   760   INDIO   CA   Chase Party City Corporation   Store Deposit   760
  INDIO   CA   Bank of America Party City Corporation   Store Deposit   761  
WEBSTER   TX   Chase Party City Corporation   Store Deposit   763   WEST DES
MOINES   IA   Wells Fargo Party City Corporation   Store Deposit   786   HOUSTON
  TX   Chase Party City Corporation   Store Deposit   790   CHILLICOTHE   OH  
Fifth Third Party City Corporation   Store Deposit   807   PEARLAND   TX   Wells
Fargo Party City Corporation   Store Deposit   808   HOUSTON   TX   Chase Party
City Corporation   Store Deposit   808   HOUSTON   TX   Bank of America Party
City Corporation   Store Deposit   809   WOODLAND   CA   Wells Fargo Party City
Corporation   Store Deposit   810   CUPERTINO   CA   Chase Party City
Corporation   Store Deposit   810   CUPERTINO   CA   Bank of America Party City
Corporation   Store Deposit   811   EDINBURG   TX   Wells Fargo Party City
Corporation   Store Deposit   812   MONACA   PA   Huntington National Bank

 

G-27



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   813   COLUMBUS   IN   Fifth Third Party
City Corporation   Store Deposit   814   CORPUS CHRISTI   TX   Wells Fargo Party
City Corporation   Store Deposit   816   MONROEVILLE   PA   First Niagara Bank
Party City Corporation   Store Deposit   817   MOKENA   IL   Chase Party City
Corporation   Store Deposit   820   CRESTWOOD   IL   Chase Party City
Corporation   Store Deposit   821   NEW YORK   NY   Chase Party City Corporation
  Store Deposit   822   VALPARAISO   IN   Chase Party City Corporation   Store
Deposit   823   ROME   GA   Wells Fargo Party City Corporation   Store Deposit  
825   MIAMI   FL   Wells Fargo Party City Corporation   Store Deposit   827  
STAFFORD   VA   Wells Fargo Party City Corporation   Store Deposit   827  
STAFFORD   VA   Bank of America Party City Corporation   Store Deposit   828  
DELRAN   NJ   PNC Party City Corporation   Store Deposit   829   MCDONOUGH   GA
  Wells Fargo Party City Corporation   Store Deposit   836   WHITE PLAINS   NY  
Chase Party City Corporation   Store Deposit   837   MARINA   CA   Wells Fargo
Party City Corporation   Store Deposit   838   FENTON   MO   US Bank Party City
Corporation   Store Deposit   839   ELLISVILLE   MO   Fifth Third Party City
Corporation   Store Deposit   840   KNOXVILLE   TN   SunTrust Bank

 

G-28



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   841   KNOXVILLE   TN   SunTrust Bank
Party City Corporation   Store Deposit   842   KNOXVILLE   TN   SunTrust Bank
Party City Corporation   Store Deposit   843   CHESAPEAKE   VA   SunTrust Bank
Party City Corporation   Store Deposit   846   NANUET   NY   Chase Party City
Corporation   Store Deposit   847   ITHACA   NY   First Niagara Bank Party City
Corporation   Store Deposit   848   NEW YORK   NY   Chase Party City Corporation
  Store Deposit   849   SAGINAW   MI   Huntington National Bank Party City
Corporation   Store Deposit   850   BRIDGEVILLE   PA   PNC Party City
Corporation   Store Deposit   852   DOVER   DE   TD Bank Party City Corporation
  Store Deposit   853   EVERETT   WA   Chase Party City Corporation   Store
Deposit   854   FORT WORTH   TX   Chase Party City Corporation   Store Deposit  
856   CHESTERFIELD   MI   Chase Party City Corporation   Store Deposit   857  
TOMBALL   TX   Wells Fargo Party City Corporation   Store Deposit   858   SANTA
MARIA   CA   Wells Fargo Party City Corporation   Store Deposit   860   BRONX  
NY   Chase Party City Corporation   Store Deposit   861   PICKERINGTON   OH  
Chase Party City Corporation   Store Deposit   862   BRUNSWICK   GA   BB&T Party
City Corporation   Store Deposit   863   ALBANY   GA   Regions

 

G-29



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   865   HARRISONBURG   VA   SunTrust Bank
Party City Corporation   Store Deposit   866   WINTER SPRINGS   FL   Wells Fargo
Party City Corporation   Store Deposit   867   MORGAN HILL   CA   Wells Fargo
Party City Corporation   Store Deposit   868   PORT ARTHUR   TX   Wells Fargo
Party City Corporation   Store Deposit   874   COSTA MESA   CA   Wells Fargo
Party City Corporation   Store Deposit   876   REDDING   CA   Chase Party City
Corporation   Store Deposit   877   AIKEN   SC   Wells Fargo Party City
Corporation   Store Deposit   878   UNIVERSITY PARK   FL   SunTrust Bank Party
City Corporation   Store Deposit   879   LAKE WORTH   TX   Chase Party City
Corporation   Store Deposit   880   WAPPINGERS FALLS   NY   Wells Fargo Party
City Corporation   Store Deposit   881   BRONX   NY   Chase Party City
Corporation   Store Deposit   882   CITRUS HEIGHTS   CA   Wells Fargo Party City
Corporation   Store Deposit   884   CLARK   NJ   Wells Fargo Party City
Corporation   Store Deposit   885   WATERTOWN   NY   Community Bank, N.A. Party
City Corporation   Store Deposit   886   BRANFORD   CT   TD Bank Party City
Corporation   Store Deposit   887   WATERBURY   CT   Wells Fargo Party City
Corporation   Store Deposit   888   NORTH HAVEN   CT   Wells Fargo Party City
Corporation   Store Deposit   889   HAMDEN   CT   Wells Fargo

 

G-30



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   890   LONGMONT   CO   Wells Fargo Party
City Corporation   Store Deposit   891   LEXINGTON   KY   Chase Party City
Corporation   Store Deposit   892   SPOKANE VALLEY   WA   Chase Party City
Corporation   Store Deposit   893   WILLIAMSBURG   VA   Wells Fargo Party City
Corporation   Store Deposit   894   SPOKANE   WA   Chase Party City Corporation
  Store Deposit   895   MIAMI   FL   Chase Party City Corporation   Store
Deposit   896   SAN JOSE   CA   Wells Fargo Party City Corporation   Store
Deposit   897   VANCOUVER   WA   Chase Party City Corporation   Store Deposit  
898   FLORENCE   SC   BB&T Party City Corporation   Store Deposit   899   HUDSON
  MA   RBS Citizens Party City Corporation   Store Deposit   900   SEABROOK   NH
  TD Bank Party City Corporation   Store Deposit   901   SIMSBURY   CT  
Santander Party City Corporation   Store Deposit   904   SOUTH BURLINGTON   VT  
People’s United Bank Party City Corporation   Store Deposit   905   BOWLING
GREEN   KY   BB&T Party City Corporation   Store Deposit   906   PALM SPRINGS  
CA   Wells Fargo Party City Corporation   Store Deposit   910   ST JOSEPH   MO  
Party City Corporation   Store Deposit   912   NORWALK   CT   Wells Fargo Party
City Corporation   Store Deposit   913   FAIRFIELD   CT   People’s United Bank

 

G-31



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   919   LOUISVILLE   KY   Fifth Third
Party City Corporation   Store Deposit   1002   PLEASANTON   CA  
Bank of America Party City Corporation   Store Deposit   1065   HIGHLANDS RANCH
  CO   Wells Fargo Party City Corporation   Store Deposit   1072   NORTHGLENN  
CO   Wells Fargo Party City Corporation   Store Deposit   1101   SANTA ROSA   CA
  Wells Fargo Party City Corporation   Store Deposit   1103   OLATHE   KS   US
Bank Party City Corporation   Store Deposit   1103   OLATHE   KS   Bank of
America Party City Corporation   Store Deposit   1107   KANSAS CITY   MO   US
Bank Party City Corporation   Store Deposit   1107   KANSAS CITY   MO   Bank of
America Party City Corporation   Store Deposit   1109   INDEPENDENCE   MO   US
Bank Party City Corporation   Store Deposit   1109   INDEPENDENCE   MO   Bank of
America Party City Corporation   Store Deposit   1115   LEES SUMMIT   MO   US
Bank Party City Corporation   Store Deposit   1115   LEES SUMMIT   MO   Bank of
America Party City Corporation   Store Deposit   1119   KANSAS CITY   MO   US
Bank Party City Corporation   Store Deposit   1119   KANSAS CITY   MO   Bank of
America Party City Corporation   Store Deposit   1120   SALINA   KS   First Bank
Kansas Party City Corporation   Store Deposit   1120   SALINA   KS   Bank of
America Party City Corporation   Store Deposit   1121   KANSAS CITY   MO  
Commerce Bank

 

G-32



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   1121   KANSAS CITY   MO   Bank of
America Party City Corporation   Store Deposit   1161   TULSA   OK   Chase Party
City Corporation   Store Deposit   1161   TULSA   OK   Bank of America Party
City Corporation   Store Deposit   1162   TULSA   OK   Chase Party City
Corporation   Store Deposit   1162   TULSA   OK   Bank of America Party City
Corporation   Store Deposit   1203   PLEASANT HILL   CA   Wells Fargo Party City
Corporation   Store Deposit   1204   VALLEJO   CA   Wells Fargo Party City
Corporation   Store Deposit   1211   REDWOOD CITY   CA   Wells Fargo Party City
Corporation   Store Deposit   1213   UNION CITY   CA   Wells Fargo Party City
Corporation   Store Deposit   1218   SAN JOSE   CA   Wells Fargo Party City
Corporation   Store Deposit   1219   FREMONT   CA   Wells Fargo Party City
Corporation   Store Deposit   1301   ROSEVILLE   CA   Wells Fargo Party City
Corporation   Store Deposit   1304   ELK GROVE   CA   Wells Fargo Party City
Corporation   Store Deposit   1305   FOLSOM   CA   Chase Party City Corporation
  Store Deposit   1305   FOLSOM   CA   Bank of America Party City Corporation  
Store Deposit   1401   LANCASTER   CA   Wells Fargo Party City Corporation  
Store Deposit   1504   BURBANK   CA   Wells Fargo Party City Corporation   Store
Deposit   1505   LOS ANGELES   CA   Wells Fargo

 

G-33



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   1506   TORRANCE   CA   Wells Fargo
Party City Corporation   Store Deposit   1508   CORONA   CA   Wells Fargo Party
City Corporation   Store Deposit   1509   UPLAND   CA   Wells Fargo Party City
Corporation   Store Deposit   1510   REDLANDS   CA   Wells Fargo Party City
Corporation   Store Deposit   1512   FULLERTON   CA   Wells Fargo Party City
Corporation   Store Deposit   1514   MISSION VIEJO   CA   Wells Fargo Party City
Corporation   Store Deposit   1515   SIMI VALLEY   CA   Wells Fargo Party City
Corporation   Store Deposit   1516   OXNARD   CA   Wells Fargo Party City
Corporation   Store Deposit   1517   SANTA CLARITA   CA   Wells Fargo Party City
Corporation   Store Deposit   1519   VICTORVILLE   CA   Wells Fargo Party City
Corporation   Store Deposit   1519   VICTORVILLE   CA   Bank of America Party
City Corporation   Store Deposit   1520   ORANGE   CA   Wells Fargo Party City
Corporation   Store Deposit   1521   DOWNEY   CA   Wells Fargo Party City
Corporation   Store Deposit   3201   WESTMINSTER   CO   Chase Party City
Corporation   Store Deposit   3202   LAKEWOOD   CO   Wells Fargo Party City
Corporation   Store Deposit   3203   DENVER   CO   Wells Fargo Party City
Corporation   Store Deposit   3206   AURORA   CO   Wells Fargo Party City
Corporation   Store Deposit   3301   COLORADO SPRINGS   CO   Wells Fargo

 

G-34



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   4000   MUSKEGON   MI   Fifth Third
Party City Corporation   Store Deposit   4002   APPLETON   WI   Chase Party City
Corporation   Store Deposit   4005   ONALASKA   WI   US Bank Party City
Corporation   Store Deposit   4102   FLINT   MI   Fifth Third Party City
Corporation   Store Deposit   4104   WALKER   MI   Chase Party City Corporation
  Store Deposit   4107   GRAND RAPIDS   MI   PNC Party City Corporation   Store
Deposit   4109   PORTAGE   MI   Old National Bank Party City Corporation   Store
Deposit   4109   PORTAGE   MI   Bank of America Party City Corporation   Store
Deposit   4110   MADISON HEIGHTS   MI   Chase Party City Corporation   Store
Deposit   4111   ANN ARBOR   MI   Chase Party City Corporation   Store Deposit  
4112   FLINT   MI   Fifth Third Party City Corporation   Store Deposit   4113  
LANSING   MI   PNC Party City Corporation   Store Deposit   4117   TAYLOR   MI  
Chase Party City Corporation   Store Deposit   4124   NOVI   MI   Fifth Third
Party City Corporation   Store Deposit   4124   NOVI   MI   Bank of America
Party City Corporation   Store Deposit   4133   BRIGHTON   MI   Key Bank Party
City Corporation   Store Deposit   4134   ORION TOWNSHIP   MI   Chase Party City
Corporation   Store Deposit   4135   HOLLAND   MI   Fifth Third

 

G-35



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   4138   HOLLAND   OH   Fifth Third Party
City Corporation   Store Deposit   4139   HUBER HEIGHTS   OH   Fifth Third Party
City Corporation   Store Deposit   4140   W CARROLLTON   OH   Fifth Third Party
City Corporation   Store Deposit   5102   VILLA PARK   IL   Chase Party City
Corporation   Store Deposit   5102   VILLA PARK   IL   Bank of America Party
City Corporation   Store Deposit   5105   BLOOMINGDALE   IL   Fifth Third Party
City Corporation   Store Deposit   5113   JOLIET   IL   Chase Party City
Corporation   Store Deposit   5117   CHICAGO   IL   US Bank Party City
Corporation   Store Deposit   5119   COUNTRYSIDE   IL   Fifth Third Party City
Corporation   Store Deposit   5135   MISHAWAKA   IN   Wells Fargo Party City
Corporation   Store Deposit   5136   BROWN DEER   WI   US Bank Party City
Corporation   Store Deposit   5137   NAPERVILLE   IL   Chase Party City
Corporation   Store Deposit   5137   NAPERVILLE   IL   Bank of America Party
City Corporation   Store Deposit   5139   MOLINE   IL   Wells Fargo Party City
Corporation   Store Deposit   5140   BROOKFIELD   WI   US Bank Party City
Corporation   Store Deposit   5141   WEST ALLIS   WI   US Bank Party City
Corporation   Store Deposit   5148   GREENWOOD   IN   Fifth Third Party City
Corporation   Store Deposit   5149   INDIANAPOLIS   IN   Fifth Third

 

G-36



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   5150   FORT WAYNE   IN   Chase Party
City Corporation   Store Deposit   5151   MARION   IA   Farmers State Bank Party
City Corporation   Store Deposit   5154   RACINE   WI   US Bank Party City
Corporation   Store Deposit   5155   LOUISVILLE   KY   US Bank Party City
Corporation   Store Deposit   5156   DES MOINES   IA   US Bank Party City
Corporation   Store Deposit   5157   OMAHA   NE   US Bank Party City Corporation
  Store Deposit   5162   FAIRVIEW HEIGHTS   IL   US Bank Party City Corporation
  Store Deposit   5163   SAINT LOUIS   MO   US Bank Party City Corporation  
Store Deposit   5168   CINCINNATI   OH   US Bank Party City Corporation   Store
Deposit   5171   HANOVER PARK   IL   Chase Party City Corporation   Store
Deposit   5174   KENOSHA   WI   US Bank Party City Corporation   Store Deposit  
5175   MENTOR   OH   US Bank Party City Corporation   Store Deposit   5177  
NORTH OLMSTED   OH   US Bank Party City Corporation   Store Deposit   5178  
CLARKSVILLE   IN   Fifth Third Party City Corporation   Store Deposit   5179  
FLORENCE   KY   US Bank Party City Corporation   Store Deposit   5180  
LOUISVILLE   KY   BB&T Party City Corporation   Store Deposit   5181   MATTESON
  IL   Fifth Third Party City Corporation   Store Deposit   5182   OSHKOSH   WI
  US Bank

 

G-37



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   5184   MADISON   WI   US Bank Party
City Corporation   Store Deposit   5185   BLOOMINGTON   IN   German American
Bank Party City Corporation   Store Deposit   5187   GRAND ISLAND   NE   US Bank
Party City Corporation   Store Deposit   5189   LINCOLN   NE   US Bank Party
City Corporation   Store Deposit   5190   CHAMPAIGN   IL   Regions Bank Party
City Corporation   Store Deposit   5191   WATERLOO   IA   US Bank Party City
Corporation   Store Deposit   5193   COLUMBUS   OH   US Bank Party City
Corporation   Store Deposit   5194   OMAHA   NE   Security National Bank Party
City Corporation   Store Deposit   5197   BRADLEY   IL   PNC Party City
Corporation   Store Deposit   5198   LAFAYETTE   IN   Chase Party City
Corporation   Store Deposit   5199   HIGHLAND   IN   First Midwest Bank Party
City Corporation   Store Deposit   5202   SAINT PETERS   MO   US Bank Party City
Corporation   Store Deposit   5203   DAVENPORT   IA   Wells Fargo Party City
Corporation   Store Deposit   5204   OWENSBORO   KY   BB&T Party City
Corporation   Store Deposit   5205   CAPE GIRARDEAU   MO   US Bank Party City
Corporation   Store Deposit   5207   MELROSE PARK   IL   US Bank Party City
Corporation   Store Deposit   5208   HIXSON   TN   Regions Bank Party City
Corporation   Store Deposit   5209   SPRINGFIELD   IL   US Bank

 

G-38



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   5210   VERNON HILLS   IL   US Bank
Party City Corporation   Store Deposit   5213   SAINT CLAIRSVILLE   OH   The
Citizens Bank Party City Corporation   Store Deposit   5217   MIDDLEBURG HEIGHTS
  OH   Fifth Third Party City Corporation   Store Deposit   5218   STATE COLLEGE
  PA   First National Bank Party City Corporation   Store Deposit   5219  
DEKALB   IL   Fifth Third Party City Corporation   Store Deposit   5220  
COLONIAL HEIGHTS   VA   BB&T Party City Corporation   Store Deposit   5220  
COLONIAL HEIGHTS   VA   Bank of America Party City Corporation   Store Deposit  
5224   IRONDEQUOIT   NY   Charter One Bank Party City Corporation   Store
Deposit   5225   DUBUQUE   IA   US Bank Party City Corporation   Store Deposit  
5226   RICHMOND   IN   Old National Bank Party City Corporation   Store Deposit
  5228   WOOSTER   OH   PNC Party City Corporation   Store Deposit   5229  
PEORIA   IL   Chase Party City Corporation   Store Deposit   5231   COLUMBIA  
MO   US Bank Party City Corporation   Store Deposit   5234   BENTON HARBOR   MI
  Fifth Third Party City Corporation   Store Deposit   5237   PORT ORANGE   FL  
BB&T Party City Corporation   Store Deposit   5237   PORT ORANGE   FL   Bank of
America Party City Corporation   Store Deposit   5242   LATHAM   NY   Citizens
Bank Party City Corporation   Store Deposit   5245   ORMOND BEACH   FL  
SunTrust

 

G-39



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   5245   ORMOND BEACH   FL   Bank of
America Party City Corporation   Store Deposit   5249   TAMPA   FL   Fifth Third
Party City Corporation   Store Deposit   5250   NIAGARA FALLS   NY   Charter One
Bank Party City Corporation   Store Deposit   5256   HOFFMAN ESTATES   IL  
Fifth Third Party City Corporation   Store Deposit   5258   SYRACUSE   NY   Key
Bank Party City Corporation   Store Deposit   5259   GREEN BAY   WI   US Bank
Party City Corporation   Store Deposit   5260   JOPLIN   MO   US Bank Party City
Corporation   Store Deposit   5261   ROCHESTER   NY   Citizens Bank Party City
Corporation   Store Deposit   5266   NILES   IL   US Bank Party City Corporation
  Store Deposit   5268   DICKSON CITY   PA   PNC Party City Corporation   Store
Deposit   5273   NORTH CANTON   OH   Key Bank Party City Corporation   Store
Deposit   5274   CLARKSBURG   WV   United National Bank Party City Corporation  
Store Deposit   5275   DAYTON   OH   Chase Party City Corporation   Store
Deposit   5276   MUNCIE   IN   Star Financial Party City Corporation   Store
Deposit   5279   COLUMBUS   OH   Huntington National Bank Party City Corporation
  Store Deposit   5280   NEWPORT NEWS   VA   SunTrust Bank Party City
Corporation   Store Deposit   5281   LOUISVILLE   KY   Fifth Third Party City
Corporation   Store Deposit   5283   GURNEE   IL   Chase

 

G-40



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   5285   BRADENTON   FL   Wells Fargo
Party City Corporation   Store Deposit   5287   HEATH   OH   Chase Party City
Corporation   Store Deposit   5288   WINSTON SALEM   NC   Bank of America Party
City Corporation   Store Deposit   5289   LAKELAND   FL   Chase Party City
Corporation   Store Deposit   5289   LAKELAND   FL   Bank of America Party City
Corporation   Store Deposit   5290   CAPE CORAL   FL   Wells Fargo Party City
Corporation   Store Deposit   5291   COOKEVILLE   TN   US Bank Party City
Corporation   Store Deposit   5293   CINCINNATI   OH   US Bank Party City
Corporation   Store Deposit   5295   GENEVA   IL   Fifth Third Party City
Corporation   Store Deposit   5298   LANCASTER   OH   Fifth Third Party City
Corporation   Store Deposit   5306   WESTMINSTER   MD   Wells Fargo Party City
Corporation   Store Deposit   5317   NOBLESVILLE   IN   Fifth Third Party City
Corporation   Store Deposit   5318   ALGONQUIN   IL   Fifth Third Party City
Corporation   Store Deposit   5320   PLAINFIELD   IL   Chase Party City
Corporation   Store Deposit   5320   PLAINFIELD   IL   Bank of America Party
City Corporation   Store Deposit   5321   AVON   IN   Fifth Third Party City
Corporation   Store Deposit   5322   CHESTERFIELD   MO   US Bank Party City
Corporation   Store Deposit   5324   BOWIE   MD   Wells Fargo

 

G-41



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   5324   BOWIE   MD   Bank of America
Party City Corporation   Store Deposit   5326   KOKOMO   IN   Regions Bank Party
City Corporation   Store Deposit   5327   MUNDELEIN   IL   Fifth Third Party
City Corporation   Store Deposit   5329   ANKENY   IA   Wells Fargo Party City
Corporation   Store Deposit   5330   O FALLON   MO   US Bank Party City
Corporation   Store Deposit   5331   CRYSTAL LAKE   IL   US Bank Party City
Corporation   Store Deposit   5332   SANFORD   FL   PNC Party City Corporation  
Store Deposit   5334   SIOUX CITY   IA   US Bank Party City Corporation   Store
Deposit   5336   SKOKIE   IL   BMO Harris Party City Corporation   Store Deposit
  5337   MILWAUKEE   WI   US Bank Party City Corporation   Store Deposit   5338
  SOLON   OH   Liberty Bank Party City Corporation   Store Deposit   5340  
HAMILTON   OH   Huntington National Bank Party City Corporation   Store Deposit
  5341   HOMEWOOD   IL   Chase Party City Corporation   Store Deposit   5342  
AURORA   IL   Fifth Third Party City Corporation   Store Deposit   5343  
SHOREWOOD   IL   Fifth Third Party City Corporation   Store Deposit   5345  
CHICAGO   IL   Fifth Third Party City Corporation   Store Deposit   5346  
LOUISVILLE   KY   US Bank Party City Corporation   Store Deposit   5503  
COCKEYSVILLE   MD   SunTrust

 

G-42



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   5503   COCKEYSVILLE   MD   Bank of
America Party City Corporation   Store Deposit   5507   GLEN BURNIE   MD   Wells
Fargo Party City Corporation   Store Deposit   5507   GLEN BURNIE   MD   Bank of
America Party City Corporation   Store Deposit   5513   WALDORF   MD   PNC Party
City Corporation   Store Deposit   5513   WALDORF   MD   Bank of America Party
City Corporation   Store Deposit   5518   BEL AIR   MD   Wells Fargo Party City
Corporation   Store Deposit   5518   BEL AIR   MD   Bank of America Party City
Corporation   Store Deposit   5520   ANNAPOLIS   MD   PNC Party City Corporation
  Store Deposit   5520   ANNAPOLIS   MD   Bank of America Party City Corporation
  Store Deposit   5522   LYNCHBURG   VA   Wells Fargo Party City Corporation  
Store Deposit   5523   NORTH CHARLESTON   SC   Wells Fargo Party City
Corporation   Store Deposit   5524   SALISBURY   MD   Bank of Delmar Party City
Corporation   Store Deposit   6001   WEST ROXBURY   MA   Santander Party City
Corporation   Store Deposit   6002   SAUGUS   MA   Santander Party City
Corporation   Store Deposit   6004   NATICK   MA   RBS Citizens Party City
Corporation   Store Deposit   6005   QUINCY   MA   Santander Party City
Corporation   Store Deposit   6006   SHREWSBURY   MA   Santander Party City
Corporation   Store Deposit   6009   EAST LONGMEADOW   MA   Citizens Bank

 

G-43



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   6010   SOUTHINGTON   CT   Santander
Party City Corporation   Store Deposit   6011   WEST HARTFORD   CT   Santander
Party City Corporation   Store Deposit   6012   CRANSTON   RI   RBS Citizens
Party City Corporation   Store Deposit   6013   BURLINGTON   MA   Santander
Party City Corporation   Store Deposit   6014   ENFIELD   CT   Santander Party
City Corporation   Store Deposit   6015   SOUTH ATTLEBORO   MA   RBS Citizens
Party City Corporation   Store Deposit   6017   MEDFORD   MA   RBS Citizens
Party City Corporation   Store Deposit   6018   BELLINGHAM   MA   Santander
Party City Corporation   Store Deposit   6019   SOUTH PORTLAND   ME   Key Bank
Party City Corporation   Store Deposit   6022   AVON   MA   RBS Citizens Party
City Corporation   Store Deposit   6025   ST PETERSBURG   FL   Wells Fargo Party
City Corporation   Store Deposit   6026   RAYNHAM   MA   Santander Party City
Corporation   Store Deposit   6027   CLEARWATER   FL   Wells Fargo Party City
Corporation   Store Deposit   6028   SARASOTA   FL   Wells Fargo Party City
Corporation   Store Deposit   6030   NORTH DARTMOUTH   MA   Santander Party City
Corporation   Store Deposit   6034   CHELMSFORD   MA   TD Bank Party City
Corporation   Store Deposit   6036   PEMBROKE   MA   Santander Party City
Corporation   Store Deposit   6038   BRIGHTON   MA   Santander

 

G-44



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   6039   WALLINGFORD   CT   Wells Fargo
Party City Corporation   Store Deposit   6042   MANCHESTER   NH   Santander
Party City Corporation   Store Deposit   6043   NASHUA   NH   Santander Party
City Corporation   Store Deposit   6044   NEWINGTON   NH   Citizens Bank Party
City Corporation   Store Deposit   6046   EAST WALPOLE   MA   RBS Citizens Party
City Corporation   Store Deposit   6047   NASHUA   NH   RBS Citizens Party City
Corporation   Store Deposit   6048   MILLBURY   MA   Santander Party City
Corporation   Store Deposit   6049   WATERFORD   CT   Citizens Bank Party City
Corporation   Store Deposit   6050   AUGUSTA   ME   Key Bank Party City
Corporation   Store Deposit   6051   WILLISTON   VT   Key Bank Party City
Corporation   Store Deposit   6052   LEOMINSTER   MA   Santander Party City
Corporation   Store Deposit   6053   WEST LEBANON   NH   Citizens Bank Party
City Corporation   Store Deposit   6054   LINCOLN   RI   Santander Party City
Corporation   Store Deposit   6056   WARWICK   RI   RBS Citizens Party City
Corporation   Store Deposit   6058   TAMPA   FL   Wells Fargo Party City
Corporation   Store Deposit   6059   KEENE   NH   Citizens Bank Party City
Corporation   Store Deposit   6060   CHICOPEE   MA   RBS Citizens Party City
Corporation   Store Deposit   6062   EAST HARTFORD   CT   Wells Fargo

 

G-45



--------------------------------------------------------------------------------

Party City Corporation   Store Deposit   6064   PORT RICHEY   FL   Wells Fargo
Party City Corporation   Store Deposit   6065   SEEKONK   MA   Santander Party
City Corporation   Store Deposit   6066   BANGOR   ME   Key Bank Party City
Corporation   Store Deposit   6068   PEABODY   MA   Santander Party City
Corporation   Store Deposit   6069   DORCHESTER   MA   Citizens Bank Party City
Corporation   Store Deposit   6070   BOSTON   MA   Santander Party City
Corporation   Store Deposit   6071   MANCHESTER   CT   Santander Party City
Corporation   Store Deposit   6072   PLAISTOW   NH   Santander Party City
Corporation   Store Deposit   6073   WALTHAM   MA   People’s United Bank Party
City Corporation   Store Deposit   9969   Dalton   GA   Bank of America

 

G-46